Exhibit 10.1

TABLE OF CONTENTS

ASSISTANCE AGREEMENT*

INTELLECTUAL PROPERTY PROVISIONS*

STATEMENT OF PROJECT OBJECTIVES*

REPORTING REQUIREMENTS*

WAGE DETERMINATION*

BUDGET INFORMATION*

NEGOTIATED CHANGES TO AWARD*

TERMS AND CONDITIONS*

 

ASSISTANCE AGREEMENT

TOC

 

[imageaaf1a.gif]

 

 

INTELLECTUAL PROPERTY PROVISIONS

GDSB-1003

Intellectual Property Provisions (GDSB-1003)

Grant - Special Data Statute

Research, Development, or Demonstration

Domestic Small Businesses

TOC

1.     10 CFR 600.325         Rights in Data - Programs Covered Under Special
Data

           Appendix A                 Statues (OCT 2003)

 

02.     10 CFR 600.325       Patent Rights (Small Business Firms and Nonprofit

           Appendix A                  Organizations) (OCT 2003)

 

03.     FAR 52.227-23         Rights to Proposal Data (Technical) (JUN 1987)

 

NOTE: In reading these provisions, any reference to "contractor" shall mean
"recipient," and any reference to "contract" or "subcontract" shall mean "award"
or "subaward."

 

 

 

01. 10 CFR 600.325 Appendix A, Rights in Data - Programs Covered Under Special
Data Statutes (OCT 2003)

> (a) Definitions
> 
>     Computer Data Bases, as used in this clause, means a collection of data in
> a form capable of, and for the purpose of, being stored in, processed, and
> operated on by a computer. The term does not include computer software.
> 
>     Computer software, as used in this clause, means (i) computer programs
> which are data comprising a series of instructions, rules, routines, or
> statements, regardless of the media in which recorded, that allow or cause a
> computer to perform a specific operation or series of operations and (ii) data
> comprising source code listings, design details, algorithms, processes, flow
> charts, formulae and related material that would enable the computer program
> to be produced, created or compiled. The term does not include computer data
> bases.
> 
>     Data, as used in this clause, means recorded information, regardless of
> form or the media on which it may be recorded. The term includes technical
> data and computer software. The term does not include information incidental
> to administration, such as financial, administrative, cost or pricing or
> management information.
> 
>     Form, fit, and function data, as used in this clause, means data relating
> to items, components, or processes that are sufficient to enable physical and
> functional interchangeability as well as data identifying source, size,
> configuration, mating and attachment characteristics, functional
> characteristics, and performance requirements except that for computer
> software it means data identifying source, functional characteristics, and
> performance requirements but specifically excludes the source code, algorithm,
> process, formulae, and flow charts of the software.
> 
>     Limited rights data, as used in this clause, means data (other than
> computer software) developed at private expense that embody trade secrets or
> are commercial or financial and confidential or privileged.
> 
>     Restricted computer software, as used in this clause, means computer
> software developed at private expense and that is a trade secret; is
> commercial or financial and confidential or privileged; or is published
> copyrighted computer software; including modifications of such computer
> software.
> 
>     Protected data, as used in this clause, means technical data or commercial
> or financial data first produced in the performance of the award which, if it
> had been obtained from and first produced by a non-federal party, would be a
> trade secret or commercial or financial information that is privileged or
> confidential under the meaning of 5 U.S.C. 552(b)(4) and which data is marked
> as being protected data by a party to the award.
> 
>     Protected rights, as used in this clause, mean the rights in protected
> data set forth in the Protected Rights Notice of paragraph (g) of this clause.
> 
>     Technical data, as used in this clause, means that data which are of a
> scientific or technical nature. Technical data does not include computer
> software, but does include manuals and instructional materials and technical
> data formatted as a computer data base.
> 
>     Unlimited rights, as used in this clause, means the right of the
> Government to use, disclose, reproduce, prepare derivative works, distribute
> copies to the public, and perform publicly and display publicly, in any manner
> and for any purpose whatsoever, and to have or permit others to do so.
> 
> (b) Allocation of Rights
> 
> > (1) Except as provided in paragraph (c) of this clause regarding copyright,
> > the Government shall have unlimited rights in--
> > 
> > > (i) Data specifically identified in this agreement as data to be delivered
> > > without restriction;
> > > 
> > > (ii) Form, fit, and function data delivered under this agreement;
> > > 
> > > (iii) Data delivered under this agreement (except for restricted computer
> > > software) that constitute manuals or instructional and training material
> > > for installation, operation, or routine maintenance and repair of items,
> > > components, or processes delivered or furnished for use under this
> > > agreement; and (iv) All other data delivered under this agreement unless
> > > provided otherwise for protected data in accordance with paragraph (g) of
> > > this clause or for limited rights data or restricted computer software in
> > > accordance with paragraph (h) of this clause.
> > 
> > (2) The Recipient shall have the right to--
> > 
> > > (i) Protect rights in protected data delivered under this agreement in the
> > > manner and to the extent provided in paragraph (g) of this clause;
> > > 
> > > (ii) Withhold from delivery those data which are limited rights data or
> > > restricted computer software to the extent provided in paragraph (h) of
> > > this clause;
> > > 
> > > (iii) Substantiate use of, add, or correct protected rights or copyrights
> > > notices and to take other appropriate action, in accordance with paragraph
> > > (e) of this clause; and
> > > 
> > > (iv) Establish claim to copyright subsisting in data first produced in the
> > > performance of this agreement to the extent provided in subparagraph
> > > (c)(1) of this clause.
> 
> (c) Copyright
> 
> > (1) Data first produced in the performance of this agreement. Except as
> > otherwise specifically provided in this agreement, the Recipient may
> > establish, without the prior approval of the Contracting Officer, claim to
> > copyright subsisting in any data first produced in the performance of this
> > agreement. If claim to copyright is made, the Recipient shall affix the
> > applicable copyright notice of 17 U.S.C. 401 or 402 and acknowledgment of
> > Government sponsorship (including agreement number) to the data when such
> > data are delivered to the Government, as well as when the data are published
> > or deposited for registration as a published work in the U.S. Copyright
> > Office. For such copyrighted data, including computer software, the
> > Recipient grants to the Government, and others acting on its behalf, a
> > paid-up nonexclusive, irrevocable, worldwide license to reproduce, prepare
> > derivative works, distribute copies to the public, and perform publicly and
> > display publicly, by or on behalf of the Government, for all such data.
> > 
> > (2) Data not first produced in the performance of this agreement. The
> > Recipient shall not, without prior written permission of the Contracting
> > Officer, incorporate in data delivered under this agreement any data that
> > are not first produced in the performance of this agreement and that contain
> > the copyright notice of 17 U.S.C. 401 or 402, unless the Recipient
> > identifies such data and grants to the Government, or acquires on its
> > behalf, a license of the same scope as set forth in subparagraph (c)(1) of
> > this clause; provided, however, that if such data are computer software, the
> > Government shall acquire a copyright license as set forth in subparagraph
> > (h)(3) of this clause if included in this agreement or as otherwise may be
> > provided in a collateral agreement incorporated or made a part of this
> > agreement.
> > 
> > (3) Removal of copyright notices. The Government agrees not to remove any
> > copyright notices placed on data pursuant to this paragraph (c), and to
> > include such notices on all reproductions of the data.
> 
> (d) Release, Publication and Use of Data
> 
> > (1) The Receipt shall have the right to use, release to others, reproduce,
> > distribute, or publish any data first produced or specifically used by the
> > Recipient in the performance of this contract, except to the extent such
> > data may be subject to the Federal export control or national security laws
> > or regulations, or unless otherwise provided in this paragraph of this
> > clause or expressly set forth in this contract.
> > 
> > (2) The Recipient agrees that to the extent it receives or is given access
> > to data necessary for the performance of this agreement which contain
> > restrictive markings, the Recipient shall treat the data in accordance with
> > such markings unless otherwise specifically authorized in writing by the
> > Contracting Officer.
> 
> (e) Unauthorized Marking of Data
> 
> > (1) Notwithstanding any other provisions of this agreement concerning
> > inspection or acceptance, if any data delivered under this agreement are
> > marked with the notices specified in subparagraph (g)(2) or (g)(3) of this
> > clause and use of such is not authorized by this clause, or if such data
> > bears any other restrictive or limiting markings not authorized by this
> > agreement, the Contracting Officer may at any time either return the data to
> > the Recipient or cancel or ignore the markings. However, the following
> > procedures shall apply prior to canceling or ignoring the markings.
> > 
> > > (i) The Contracting Officer shall make written inquiry to the Recipient
> > > affording the Recipient 30 days from receipt of the inquiry to provide
> > > written justification to substantiate the propriety of the markings;
> > > 
> > > (ii) If the Recipient fails to respond or fails to provide written
> > > justification to substantiate the propriety of the markings within the
> > > 30-day period (or a longer time not exceeding 90 days approved in writing
> > > by the Contracting Officer for good cause shown), the Government shall
> > > have the right to cancel or ignore the markings at any time after said
> > > period and the data will no longer be made subject to any disclosure
> > > prohibitions.
> > > 
> > > (iii) If the Recipient provides written justification to substantiate the
> > > propriety of the markings within the period set in subdivision (e)(1)(i)
> > > of this clause, the Contracting Officer shall consider such written
> > > justification and determine whether or not the markings are to be
> > > cancelled or ignored. If the Contracting Officer determines that the
> > > markings are authorized, the Recipient shall be so notified in writing. If
> > > the Contracting Officer determines, with concurrence of the head of the
> > > contracting activity, that the markings are not authorized, the
> > > Contracting Officer shall furnish the Recipient a written determination,
> > > which determination shall become the final agency decision regarding the
> > > appropriateness of the markings unless the Recipient files suit in a court
> > > of competent jurisdiction within 90 days of receipt of the Contracting
> > > Officer's decision. The Government shall continue to abide by the markings
> > > under this subdivision (e)(1)(iii) until final resolution of the matter
> > > either by the Contracting Officer's determination become final (in which
> > > instance the Government shall thereafter have the right to cancel or
> > > ignore the markings at any time and the data will no longer be made
> > > subject to any disclosure prohibitions), or by final disposition of the
> > > matter by court decision if suit is filed.
> > 
> > (2) The time limits in the procedures set forth in subparagraph (e)(1) of
> > this clause may be modified in accordance with agency regulations
> > implementing the Freedom of Information Act (5 U.S.C. 552) if necessary to
> > respond to a request thereunder.
> 
> (f) Omitted or Incorrect Markings
> 
> > (1) Data delivered to the Government without either the limited rights or
> > restricted rights notice as authorized by paragraph (g) of this clause, or
> > the copyright notice required by paragraph (c) of this clause, shall be
> > deemed to have been furnished with unlimited rights, and the Government
> > assumes no liability for the disclosure, use, or reproduction of such data.
> > However, to the extent the data has not been disclosed without restriction
> > outside the Government, the Recipient may request, within 6 months (or a
> > longer time approved by the Contracting Officer for good cause shown) after
> > delivery of such data, permission to have notices placed on qualifying data
> > at the Recipient's expense, and the Contracting Officer may agree to do so
> > if the Recipient--
> > 
> > > (i) Identifies the data to which the omitted notice is to be applied;
> > > 
> > > (ii) Demonstrates that the omission of the notice was inadvertent;
> > > 
> > > (iii) Establishes that the use of the proposed notice is authorized; and
> > > 
> > > (iv) Acknowledges that the Government has no liability with respect to the
> > > disclosure, use, or reproduction of any such data made prior to the
> > > addition of the notice or resulting from the omission of the notice.
> > 
> > (2) The Contracting Officer may also:
> > 
> > > (i) Permit correction at the Recipient's expense of incorrect notices if
> > > the Recipient identifies the data on which correction of the notice is to
> > > be made, and demonstrates that the correct notice is authorized; or
> > > 
> > > (ii) Correct any incorrect notices.
> 
> (g) Rights to Protected Data
> 
> > (1) The Recipient may, with the concurrence of DOE, claim and mark as
> > protected data, any data first produced in the performance of this award
> > that would have been treated as a trade secret if developed at private
> > expense. Any such claimed "protected data'' will be clearly marked with the
> > following Protected Rights Notice, and will be treated in accordance with
> > such Notice, subject to the provisions of paragraphs (e) and (f) of this
> > clause.
> > 
> > PROTECTED RIGHTS NOTICE
> > 
> >     These protected data were produced under agreement no. DE-EE0002407 with
> > the U.S. Department of Energy and may not be published, disseminated, or
> > disclosed to others outside the Government until 5 years from the date the
> > data was generated, unless express written authorization is obtained from
> > the recipient. Upon expiration of the period of protection set forth in this
> > Notice, the Government shall have unlimited rights in this data. This Notice
> > shall be marked on any reproduction of this data, in whole or in part.
> > 
> > (End of notice).
> > 
> > (2) Any such marked Protected Data may be disclosed under obligations of
> > confidentiality for the following purposes:
> > 
> > > (a) For evaluation purposes under the restriction that the "Protected
> > > Data" be retained in confidence and not be further disclosed; or
> > > 
> > > (b) To subcontractors or other team members performing work under the
> > > Government's program
> > 
> > (3) The obligations of confidentiality and restrictions on publication and
> > dissemination shall end for any Protected Data.
> > 
> > > (a) At the end of the protected period;
> > > 
> > > (b) If the data becomes publicly known or available from other sources
> > > without a breach of the obligation of confidentiality with respect to the
> > > Protected Data;
> > > 
> > > (c) If the same data is independently developed by someone who did not
> > > have access to the Protected Data and such data is made available without
> > > obligations of confidentiality; or
> > > 
> > > (d) If the Recipient disseminates or authorizes another to disseminate
> > > such data without obligations of confidentiality.
> > 
> > (4) However, the Recipient agrees that the following types of data are not
> > considered to be protected and shall be provided to the Government when
> > required by this award without any claim that the data are Protected Data.
> > The parties agree that notwithstanding the following lists of types of data,
> > nothing precludes the Government from seeking delivery of additional data in
> > accordance with this award, or from making publicly available additional
> > nonprotected data, nor does the following list constitute any admission by
> > the Government that technical data not on the list is Protected Data.
> > 
> > List of nonprotected data: "Information as defined in the Reporting
> > Requirements Checklist, specifically, within the Final Progress Report."
> > 
> > (5) The Government's sole obligation with respect to any protected data
> > shall be as set forth in this paragraph (g).
> 
> (h) Protection of Limited Rights Data
> 
>     When data other than that listed in subparagraphs (b)(1)(i), (ii), and
> (iii) of this clause are specified to be delivered under this agreement and
> such data qualify as either limited rights data or restricted computer
> software, the Recipient, if the Recipient desires to continue protection of
> such data, shall withhold such data and not furnish them to the Government
> under this agreement. As a condition to this withholding the Recipient shall
> identify the data being withheld and furnish form, fit, and function data in
> lieu thereof.
> 
> (i) Subaward/Contract
> 
>     The Recipient has the responsibility to obtain from its
> subrecipients/contractors all data and rights therein necessary to fulfill the
> Recipient's obligations to the Government under this agreement. If a
> subrecipient/contractor refuses to accept terms affording the Government such
> rights, the Recipient shall promptly bring such refusal to the attention of
> the Contracting Officer and not proceed with subaward/contract award without
> further authorization.
> 
> (j) Additional Data Requirements
> 
>     In addition to the data specified elsewhere in this agreement to be
> delivered, the Contracting Officer may, at anytime during agreement
> performance or within a period of 3 years after acceptance of all items to be
> delivered under this agreement, order any data first produced or specifically
> used in the performance of this agreement. This clause is applicable to all
> data ordered under this subparagraph. Nothing contained in this subparagraph
> shall require the Recipient to deliver any data the withholding of which is
> authorized by this clause or data which are specifically identified in this
> agreement as not subject to this clause. When data are to be delivered under
> this subparagraph, the Recipient will be compensated for converting the data
> into the prescribed form, for reproduction, and for delivery.
> 
> (k) The Recipient agrees, except as may be otherwise specified in this
> agreement for specific data items listed as not subject to this paragraph,
> that the Contracting Officer or an authorized representative may, up to three
> years after acceptance of all items to be delivered under this contract,
> inspect at the Recipient's facility any data withheld pursuant to paragraph
> (h) of this clause, for purposes of verifying the Recipient's assertion
> pertaining to the limited rights or restricted rights status of the data or
> for evaluating work performance. Where the Recipient whose data are to be
> inspected demonstrates to the Contracting Officer that there would be a
> possible conflict of interest if the inspection were made by a particular
> representative, the Contracting Officer shall designate an alternate
> inspector.

 

02. 10 CFR 600.325 Appendix A, Patent Rights (Small Business Firms and Nonprofit
Organizations) (OCT 2003)

> (a) Definitions

>     Invention means any invention or discovery which is or may be patentable
> or otherwise protectable under title 35 of the United States Code, or any
> novel variety of plant which is or may be protected under the Plant Variety
> Protection Act (7 U.S.C. 2321 et seq.).
> 
>     Made when used in relation to any invention means the conception or first
> actual reduction to practice of such invention.
> 
>     Nonprofit organization means a university or other institution of higher
> education or an organization of the type described in section 501(c)(3) of the
> Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation
> under section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any
> nonprofit scientific or educational organization qualified under a State
> nonprofit organization statute.
> 
>     Practical application means to manufacture in the case of a composition or
> product, to practice in the case of a process or method, or to operate in the
> case of a machine or system; and, in each case, under such conditions as to
> establish that the invention is being utilized and that its benefits are to
> the extent permitted by law or Government regulations available to the public
> on reasonable terms.
> 
>     Small business firm means a small business concern as defined at section 2
> of Public Law 85-536 (16 U.S.C. 632) and implementing regulations of the
> Administrator of the Small Business Administration. For the purpose of this
> clause, the size standards for small business concerns involved in Government
> procurement and subcontracting at 13 CFR 121.3 through 121.8 and 13 CFR 121.3
> through 121.12, respectively, will be used.
> 
>     Subject invention means any invention of the Recipient conceived or first
> actually reduced to practice in the performance of work under this award,
> provided that in the case of a variety of plant, the date of determination (as
> defined in section 41(d) of the Plant Variety Protection Act, 7 U.S.C. 2401(d)
> must also occur during the period of award performance.
> 
> (b) Allocation of Principal Rights
> 
>     The Recipient may retain the entire right, title, and interest throughout
> the world to each subject invention subject to the provisions of this Patent
> Rights clause and 35 U.S.C. 203. With respect to any subject invention in
> which the Recipient retains title, the Federal Government shall have a
> non-exclusive, nontransferable, irrevocable, paid-up license to practice or
> have practiced for or on behalf of the U.S. the subject invention throughout
> the world.
> 
> (c) Invention Disclosure, Election of Title and Filing of Patent Applications
> by Recipient
> 
> > (1) The Recipient will disclose each subject invention to DOE within two
> > months after the inventor discloses it in writing to Recipient personnel
> > responsible for the administration of patent matters. The disclosure to DOE
> > shall be in the form of a written report and shall identify the award under
> > which the invention was made and the inventor(s). It shall be sufficiently
> > complete in technical detail to convey a clear understanding to the extent
> > known at the time of disclosure, of the nature, purpose, operation, and the
> > physical, chemical, biological or electrical characteristics of the
> > invention. The disclosure shall also identify any publication, on sale or
> > public use of the invention and whether a manuscript describing the
> > invention has been submitted for publication and, if so, whether it has been
> > accepted for publication at the time of disclosure. In addition, after
> > disclosure to DOE, the Recipient will promptly notify DOE of the acceptance
> > of any manuscript describing the invention for publication or of any on sale
> > or public use planned by the Recipient.
> > 
> > (2) The Recipient will elect in writing whether or not to retain title to
> > any such invention by notifying DOE within two years of disclosure to DOE.
> > However, in any case where publication, on sale, or public use has initiated
> > the one-year statutory period wherein valid patent protection can still be
> > obtained in the U.S., the period for election of title may be shortened by
> > the agency to a date that is no more than 60 days prior to the end of the
> > statutory period.
> > 
> > (3) The Recipient will file its initial patent application on an invention
> > to which it elects to retain title within one year after election of title
> > or, if earlier, prior to the end of any statutory period wherein valid
> > patent protection can be obtained in the U.S. after a publication, on sale,
> > or public use. The Recipient will file patent applications in additional
> > countries or international patent offices within either ten months of the
> > corresponding initial patent application, or six months from the date when
> > permission is granted by the Commissioner of Patents and Trademarks to file
> > foreign patent applications when such filing has been prohibited by a
> > Secrecy Order.
> > 
> > (4) Requests for extension of the time for disclosure to DOE, election, and
> > filing under subparagraphs (c)(1), (2), and (3) of this clause may, at the
> > discretion of DOE, be granted.
> 
> (d) Conditions When the Government May Obtain Title
> 
>      The Recipient will convey to DOE, upon written request, title to any
> subject invention:
> 
> > (1) If the Recipient fails to disclose or elect the subject invention within
> > the times specified in paragraph (c) of this patent rights clause, or elects
> > not to retain title; provided that DOE may only request title within 60 days
> > after learning of the failure of the Recipient to disclose or elect within
> > the specified times;
> > 
> > (2) In those countries in which the Recipient fails to file patent
> > applications within the times specified in paragraph (c) of this Patent
> > Rights clause; provided, however, that if the Recipient has filed a patent
> > application in a country after the times specified in paragraph (c) of this
> > Patent Rights clause, but prior to its receipt of the written request of
> > DOE, the Recipient shall continue to retain title in that country; or
> > 
> > (3) In any country in which the Recipient decides not to continue the
> > prosecution of any application for, to pay the maintenance fees on, or
> > defend in a reexamination or opposition proceeding on, a patent on a subject
> > invention.
> 
> (e) Minimum Rights to Recipient and Protection of the Recipient Right To File
> 
> > (1) The Recipient will retain a non-exclusive royalty-free license
> > throughout the world in each subject invention to which the Government
> > obtains title, except if the Recipient fails to disclose the subject
> > invention within the times specified in paragraph (c) of this Patent Rights
> > clause. The Recipient's license extends to its domestic subsidiaries and
> > affiliates, if any, within the corporate structure of which the Recipient is
> > a party and includes the right to grant sublicenses of the same scope of the
> > extent the Recipient was legally obligated to do so at the time the award
> > was awarded. The license is transferable only with the approval of DOE
> > except when transferred to the successor of that part of the Recipient's
> > business to which the invention pertains.
> > 
> > (2) The Recipient's domestic license may be revoked or modified by DOE to
> > the extent necessary to achieve expeditious practical application of the
> > subject invention pursuant to an application for an exclusive license
> > submitted in accordance with applicable provisions at 37 CFR part 404 and
> > the agency's licensing regulation, if any. This license will not be revoked
> > in that field of use or the geographical areas in which the Recipient has
> > achieved practical application and continues to make the benefits of the
> > invention reasonably accessible to the public. The license in any foreign
> > country may be revoked or modified at discretion of the funding Federal
> > agency to the extent the Recipient, its licensees, or its domestic
> > subsidiaries or affiliates have failed to achieve practical application in
> > that foreign country.
> > 
> > (3) Before revocation or modification of the license, the funding Federal
> > agency will furnish the Recipient a written notice of its intention to
> > revoke or modify the license, and the Recipient will be allowed thirty days
> > (or such other time as may be authorized by DOE for good cause shown by the
> > Recipient) after the notice to show cause why the license should not be
> > revoked or modified. The Recipient has the right to appeal, in accordance
> > with applicable regulations in 37 CFR part 404 and the agency's licensing
> > regulations, if any, concerning the licensing of Government-owned
> > inventions, any decision concerning the revocation or modification of its
> > license.
> 
> (f) Recipient Action To Protect Government's Interest
> 
> > (1) The Recipient agrees to execute or to have executed and promptly deliver
> > to DOE all instruments necessary to:
> > 
> > > (i) Establish or confirm the rights the Government has throughout the
> > > world in those subject inventions for which the Recipient retains title;
> > > and
> > > 
> > > (ii) Convey title to DOE when requested under paragraph (d) of this Patent
> > > Rights clause, and to enable the government to obtain patent protection
> > > throughout the world in that subject invention.
> > 
> > (2) The Recipient agrees to require, by written agreement, its employees,
> > other than clerical and non-technical employees, to disclose promptly in
> > writing to personnel identified as responsible for the administration of
> > patent matters and in a format suggested by the Recipient each subject
> > invention made under this award in order that the Recipient can comply with
> > the disclosure provisions of paragraph (c) of this Patent Rights clause, and
> > to execute all papers necessary to file patent applications on subject
> > inventions and to establish the Government's rights in the subject
> > inventions. The disclosure format should require, as a minimum, the
> > information requested by paragraph (c)(1) of this Patent Rights clause. The
> > Recipient shall instruct such employees through the employee agreements or
> > other suitable educational programs on the importance of reporting
> > inventions in sufficient time to permit the filing of patent applications
> > prior to U.S. or foreign statutory bars.
> > 
> > (3) The Recipient will notify DOE of any decision not to continue
> > prosecution of a patent application, pay maintenance fees, or defend in a
> > reexamination or opposition proceeding on a patent, in any country, not less
> > than 30 days before the expiration of the response period required by the
> > relevant patent office.
> > 
> > (4) The Recipient agrees to include, within the specification of any U.S.
> > patent application and any patent issuing thereon covering a subject
> > invention, the following statement: ``This invention was made with
> > Government support under (identify the award) awarded by (identify DOE). The
> > Government has certain rights in this invention.''
> 
> (g) Subaward/Contract
> 
> > (1) The Recipient will include this Patent Rights clause, suitably modified
> > to identify the parties, in all subawards/contracts, regardless of tier, for
> > experimental, developmental or research work to be performed by a small
> > business firm or nonprofit organization. The subrecipient/contractor will
> > retain all rights provided for the Recipient in this Patent Rights clause,
> > and the Recipient will not, as part of the consideration for awarding the
> > subcontract, obtain rights in the subcontractors' subject inventions.
> > 
> > (2) The Recipient will include in all other subawards/contracts, regardless
> > of tier, for experimental, developmental or research work, the patent rights
> > clause required by 10 CFR 600.325(c).
> > 
> > (3) In the case of subawards/contracts at any tier, DOE, the Recipient, and
> > the subrecipient/contractor agree that the mutual obligations of the parties
> > created by this clause constitute a contract between the
> > subrecipient/contractor and DOE with respect to those matters covered by the
> > clause.
> 
> (h) Reporting on Utilization of Subject Inventions
> 
>     The Recipient agrees to submit on request periodic reports no more
> frequently than annually on the utilization of a subject invention or on
> efforts at obtaining such utilization that are being made by the Recipient or
> its licensees or assignees. Such reports shall include information regarding
> the status of development, date of first commercial sale or use, gross
> royalties received by the Recipient and such other data and information as DOE
> may reasonably specify. The Recipient also agrees to provide additional
> reports in connection with any march-in proceeding undertaken by DOE in
> accordance with paragraph (j) of this Patent Rights clause. As required by 35
> U.S.C. 202(c)(5), DOE agrees it will not disclose such information to persons
> outside the Government without the permission of the Recipient.
> 
> (i) Preference for United States Industry.
> 
>     Notwithstanding any other provision of this Patent Rights clause, the
> Recipient agrees that neither it nor any assignee will grant to any person the
> exclusive right to use or sell any subject invention in the U.S. unless such
> person agrees that any products embodying the subject invention or produced
> through the use of the subject invention will be manufactured substantially in
> the U.S. However, in individual cases, the requirement for such an agreement
> may be waived by DOE upon a showing by the Recipient or its assignee that
> reasonable but unsuccessful efforts have been made to grant licenses on
> similar terms to potential licensees that would be likely to manufacture
> substantially in the U.S. or that under the circumstances domestic manufacture
> is not commercially feasible.
> 
> (j) March-in-Rights
> 
>     The Recipient agrees that with respect to any subject invention in which
> it has acquired title, DOE has the right in accordance with procedures at 37
> CFR 401.6 and any supplemental regulations of the Agency to require the
> Recipient, an assignee or exclusive licensee of a subject invention to grant a
> non-exclusive, partially exclusive, or exclusive license in any field of use
> to a responsible applicant or applicants, upon terms that are reasonable under
> the circumstances and if the Recipient, assignee, or exclusive licensee
> refuses such a request, DOE has the right to grant such a license itself if
> DOE determines that:
> 
> > (1) Such action is necessary because the Recipient or assignee has not taken
> > or is not expected to take within a reasonable time, effective steps to
> > achieve practical application of the subject invention in such field of use;
> > 
> > (2) Such action is necessary to alleviate health or safety needs which are
> > not reasonably satisfied by the Recipient, assignee, or their licensees;
> > 
> > (3) Such action is necessary to meet requirements for public use specified
> > by Federal regulations and such requirements are not reasonably satisfied by
> > the Recipient, assignee, or licensee; or
> > 
> > (4) Such action is necessary because the agreement required by paragraph (i)
> > of this Patent Rights clause has not been obtained or waived or because a
> > licensee of the exclusive right to use or sell any subject invention in the
> > U.S. is in breach of such agreement.
> 
> (k) Special Provisions for Awards With Nonprofit Organizations
> 
>      If the Recipient is a nonprofit organization, it agrees that:
> 
> > (1) Rights to a subject invention in the U.S. may not be assigned without
> > the approval of DOE, except where such assignment is made to an organization
> > which has as one of its primary functions the management of inventions,
> > provided that such assignee will be subject to the same provisions as the
> > Recipient;
> > 
> > (2) The Recipient will share royalties collected on a subject invention with
> > the inventor, including Federal employee co-inventors (when DOE deems it
> > appropriate) when the subject invention is assigned in accordance with 35
> > U.S.C. 202(e) and 37 CFR 401.10;
> > 
> > (3) The balance of any royalties or income earned by the Recipient with
> > respect to subject inventions, after payment of expenses (including payments
> > to inventors) incidental to the administration of subject inventions, will
> > be utilized for the support of scientific or engineering research or
> > education; and
> > 
> > (4) It will make efforts that are reasonable under the circumstances to
> > attract licensees of subject inventions that are small business firms and
> > that it will give preference to a small business firm if the Recipient
> > determines that the small business firm has a plan or proposal for marketing
> > the invention which, if executed, is equally likely to bring the invention
> > to practical application as any plans or proposals from applicants that are
> > not small business firms; provided that the Recipient is also satisfied that
> > the small business firm has the capability and resources to carry out its
> > plan or proposal. The decision whether to give a preference in any specific
> > case will be at the discretion of the Recipient. However, the Recipient
> > agrees that the Secretary of Commerce may review the Recipient's licensing
> > program and decisions regarding small business applicants, and the Recipient
> > will negotiate changes to its licensing policies, procedures or practices
> > with the Secretary when the Secretary's review discloses that the Recipient
> > could take reasonable steps to implement more effectively the requirements
> > of this paragraph (k)(4).
> 
> (l) Communications
> 
>     All communications required by this Patent Rights clause should be sent to
> the DOE Patent Counsel address listed in the Award Document.
> 
> (m) Electronic Filing
> 
>     Unless otherwise Specified in the award, the information identified in
> paragraphs (f)(2) and (f)(3) may be electronically filed.

 

03. FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)

Except for data contained on pages none, it is agreed that as a condition of
award of this contract, and notwithstanding the conditions of any notice
appearing thereon, the Government shall have unlimited rights (as defined in the
"Rights in Data--General" clause contained in this contract) in and to the
technical data contained in the proposal dated May 19, 2009 upon which this
contract is based.

 

 

STATEMENT OF PROJECT OBJECTIVES

Statement of Project Objectives

High Output Propulsion Manufacturing

Agreement Number DE-EE0002407

TOC

OBJECTIVES

The project will take a prototype propulsion system into a volume-manufacturing
environment. The current propulsion and generator systems are supplied to six
established vehicle Original Equipment Manufacturers (OEM) and eight emerging
OEMs within the passenger vehicle industry.

This project has a series of goals to accomplish this objective, including the
following top level goals;

> >  *  Focus on two key products:
> > 
> > > 1) a propulsion/generator system for plug-in hybrid passenger vehicles;
> > > and
> > > 
> > > 2) a power assist motor/generator system for parallel hybrid trucks and
> > > buses.
> > > 
> > > Both of these products will include the drive power electronics and
> > > digital signal processor (DSP) controller.
> > 
> >  *  Complete initial production design and product release activities,
> >    including Design for Manufacturing and Assembly (DFMA), Design Failure
> >    Modes and Effects Analysis (DFMEA), and Process Failure Modes and Effects
> >    Analysis (PFMEA).
> > 
> >  *  Setup manufacturing facility to reach production volumes of 24,000 per
> >    year, a total volume that matches current customer expectations.
> > 
> >  *  Invest in the equipment and tooling required to reach the facility
> >    production volumes.
> > 
> >  *  Build Design Validation (DV) parts from production tooling and equipment
> >    in the new manufacturing facility.
> > 
> >  *  Perform DV Testing by following the Society of Automotive Engineers
> >    (SAE) standards for on-road vehicles.
> > 
> >  *  Make any design adjustments (if required) and finalize the designs based
> >    on DV Testing results.
> > 
> >  *  Complete the automotive supply chain Production Part Approval Process
> >    (PPAP) to release the systems into a production environment. PPAP parts
> >    will be supplied to the key customers as well as to the Department of
> >    Energy (up to 10 systems).

 

SCOPE OF WORK

This project will focus on two propulsion systems, both of which include the
drive electronics and electric motor/generator (not including the gearbox or
transmission). The first system is for mid-sized passenger vehicles, rated at
approximately 150 horsepower, which operates within a speed range that creates a
second use for the system as the generator for plug-in hybrid vehicles. The
second system is for larger commercial trucks and buses, operating as a parallel
hybrid power assist motor/generator.

The first key activities that will occur and run in parallel are the product
release and facility planning tasks. Product release will follow the Advanced
Product Quality Planning (APQP) process, a series of steps established for Tier
1 suppliers that leads to production launch. Facility planning will begin by
finalizing the location. Facility planning will be followed by structure design
and fabrication, equipment procurement, tooling investments, Design Validation
(DV) units, and final units that conform to the Production Part Approval Process
(PPAP).

 

TASKS TO BE PERFORMED

Task 1.0 - Project Management, Planning, and Reporting

The recipient will utilize Earned Value Management System (EVMS) to monitor cost
and schedule performance as well as industry accepted milestone tracking
software to track each task and named milestone vs. schedule. Quarterly reports
will be delivered as required throughout the project.

> > Subtask 1.0.1 - Maintain Project Management Plan.
> > 
> > The Recipient shall maintain the Project Management Plan (PMP). The PMP
> > shall be current at all technical and budgetary decision points if any. This
> > shall be submitted 60 days after award and subsequent submissions shall be
> > made on a semi-annual basis.
> > 
> > 
> > 
> > Subtask 1.0.2 - Reporting and Briefings.
> > 
> > The Recipient shall prepare briefings and submit progress, financial,
> > technical, and administrative reports in accordance with Sections D and E.
> > 
> > 
> > 
> > Subtask 1.0.3 - Assign Project Manager.
> > 
> > The Recipient shall assign a Project Manager for this project. The Project
> > Manager shall be an experienced manufacturing manager who has years of
> > experience managing production lines.

Task 2.0 - Facility and Equipment Selection and Investments

The recipient shall select an existing facility to house the new manufacturing
facility. This facility shall be large enough to handle all aspects of the
proposed project.

> > Subtask 2.1 - Begin Facility Planning.
> > 
> > Facility planning shall be an ongoing process that is largely dependent on
> > the customer's timelines and build rates. Once the selection of the facility
> > is finalized the layout and space utilization shall be developed. The
> > recipient shall work with an architectural and construction company that
> > specializes in both refurbishing the facility and developing the space.
> > 
> > 
> > 
> > > 2.1.1 Facility Equipment Layout (Process map, workflow, material flow,
> > > dock layout).  Development of the manufacturing space and equipment layout
> > > has already begun for an automotive propulsion project, but will be
> > > ongoing as this project ramps up.  Starting with only a few pieces of
> > > equipment through the development stages and growing into a fully
> > > dedicated line capable of manufacturing 24,000 units a year. 
> > > 
> > > 2.1.2 Building Preparations.
> > > 
> > > The facility that has been selected was used for large scale manufacturing
> > > of electronic components in the past and therefore requires only a few
> > > major modifications. The recipient will work with a company that
> > > specializes in both architecture and construction to help facilitate this
> > > process. The recipient will begin preparations as soon as the recipient
> > > takes possession of the facility.
> > > 
> > > 
> > > 
> > > 2.1.3 Contract Bidding and Award for Building Repair and Retrofit.
> > > 
> > > The Recipient shall bid and award a subcontract for building repair and
> > > retro fit. The award shall be made shortly after the Recipient takes
> > > possession of the building.
> > > 
> > > 
> > > 
> > > 2.1.4 Site Approval and Permits.
> > > 
> > > The recipient shall acquire all required site and facility construction
> > > and/or building permits.
> > 
> > Subtask 2.2 - Begin Facility Preparations
> > 
> > > 2.2.1 Building Refurbished.
> > 
> > The required repairs are mostly cosmetic and can therefore be altered to
> > accommodate time and cost considerations. The recipient will have this work
> > quoted out and will begin construction almost immediately.
> > 
> > 
> > 
> > 2.2.2 Clean Rooms, Labs and Dyno Area Design.
> > 
> > The recipient will develop the layouts for the new facility.
> > 
> > 
> > 
> > 2.2.3 Clean Rooms, Labs and Dyno Area Built.
> > 
> > Once the layout is finalized the recipient will use free standing
> > prefabricated enclosures as the clean rooms and labs. These will provide the
> > environmental control that is needed while also maintaining flexibility. The
> > recipient will start the bidding process as soon as the layout is finalized.
> 
> Subtask 2.3 - Order Production Tooling
> 
> > 2.3.1 Bidding.
> 
> The recipient shall bid out the tooling beginning to end, fast tracking the
> lead times.
> 
> 
> 
> 2.3.2 Award and Order.
> 
> The recipient shall award and order the production tooling.
> 
> 
> 
> 2.3.3 Receive and Install.
> 
> The Recipient or the Recipient's vendor shall receive and install production
> tooling ordered in subtask 2.3.2. Much of the production tooling will be
> installed at the facility of the vendor that is supplying the production part
> and therefore will not be installed within the recipient's facility. The
> receiving and installation of tooling that is required for the Recipient's
> processes will vary based on individual lead times.

Subtask 2.4 - Order Production Gages and Test Equipment

> 2.4.1 Bidding.
> 
> Once the product design is finalized for the Recipient's OEM customer(s), the
> process of bidding out production gages and test equipment shall begin. The
> Recipient's existing quality control lab shall be expanded as the production
> line is developed, and more extensive end of line testing is required to
> accommodate the larger production volumes. Bidding shall be started as soon as
> possible for the longer lead time end of line gauging systems and test
> equipment,
> 
> 
> 
> 2.4.2 Award and Order.
> 
> The recipient shall award and order the production gages as the production
> equipment is put into place and the process is defined. This shall include
> inline go/no-go gages and electronic resistance and hi-pot testing. The longer
> lead time end of line testers shall be ordered as soon as a satisfactory quote
> is received.
> 
> 
> 
> 2.4.3 Receive and Install.
> 
> The Recipient shall receive and install gages and testing equipment ordered in
> subtask 2.4.2. The end of line testers require set up and calibration, which
> requires support from the supplier.

Subtask 2.5 - Order Production Equipment

> 2.5.1 Bidding. The Recipient shall bid out key pieces of equipment with long
> lead times as soon as possible. The additional equipment shall be ordered as
> needed.
> 
> 2.5.2 Award and Order.
> 
> The Recipient shall have all large pieces ordered as quickly as possible along
> with the beginning of the off-the-shelf production support equipment that have
> a minimal lead time. This includes hoists, worktables, safety equipment,
> several forms of product racking and various hand tools. The Recipient shall
> use their limited supply of much of this equipment to allow ramp up of
> production as the new equipment is ordered.
> 
> 
> 
> 2.5.3 Receive and Install.
> 
> The Recipient shall set up equipment as soon as practical after taking
> possession of the new facility without affecting current production. The
> equipment to be ordered has varying lead-times and shall be installed
> throughout the ramp up process.

Task 3.0 - Advanced Product Quality Planning & Control Plan

The Recipient shall follow the APQP procedures developed by the team comprised
of representatives from Chrysler, Ford, and General Motors. The APQP procedures
were created to direct suppliers to successfully produce or develop a product
that will satisfy the customer. The procedures are available through the
Automotive Industry Action Group (AIAG).

> > Subtask 3.1 - Plan and Define the Program.
> > 
> > The Recipient shall plan and define current OEM programs. The Recipient
> > shall complete a detailed time line outlining the development and testing
> > processes.
> > 
> > 
> > 
> > Subtask 3.2 - Product Design and Development.
> > 
> > The Recipient shall start product design and development shortly after
> > award. The Recipient shall continue developing the system through process
> > FEMAs allowing further improvements to the durability and cost. This will be
> > an ongoing process and the Recipient shall work to continuously improve the
> > product through feedback from customers.
> > 
> > 
> > 
> > Subtask 3.3 - Process Design and Development.
> > 
> > The Recipient shall develop the process design in the early stages as the
> > products are being defined. Designing the product for manufacturability and
> > built-in error proofing will ensure that it will be consistently built as a
> > quality product.
> > 
> > 
> > 
> > Subtask 3.4 - Product and Process Validation.
> > 
> > The product and process validation shall be conducted in partnership with
> > customer(s). The Recipient shall do testing on a system while the
> > customer(s) does testing on a vehicle level. This will speed up the process
> > in bringing the final product to market.

Task 4.0 - Supply Customers and DOE with Production Systems

The Recipient shall provide systems that have been produced at rate from
production tooling capable of consistently meeting customer requirements,
otherwise known as the Production Part Approval Process, PPAP.

 

DELIVERABLES

The recipient will deliver all periodic and final reports in accordance with the
Federal Assistance Reporting Checklist and the instructions accompanying the
checklist.

The recipient shall provide annual summary progress reports within 30 days of
the anniversary date of the award. These reports shall be a compilation of the
four preceding quarters documenting annual progress and milestone
accomplishments.

The Recipient shall prepare a Project Management Plan designed to achieve the
project objectives, covering the entire Project Period. The Project Management
Plan shall include a task structure and supporting narrative that concisely
addresses the overall project as set forth in the agreement. In addition, the
Project Management Plan shall provide a concise summary of the technical
objectives and technical approach for each Task and include a detailed plan for
reporting on the key activities and/or tasks. The Project Management Plan shall
provide a detailed schedule, with major milestones and any GO/NO decision
points, and for each task, planned expenditures. The criteria upon which GO/NO
decisions are based shall be included. Additionally, the quarterly progress
relative to the earned value management process (CPI/SPI, etc) will be tracked
and reported as part of the Project Management Plan.

The Recipient shall prepare a Risk Management and Mitigation Plan designed to
identify key technical and schedule risk items and outline mitigation strategies
to minimize project impacts. If a suitable Failure Modes and Effects Analysis
(FMEA) or Risk Management Plan has been developed for internal use by the
Recipient, this is acceptable for use in this award.

In addition, the recipient will provide the following deliverables:

> > > >  * In person kickoff meeting to layout detailed milestones and
> > > >    objectives for each Task.
> > > > 
> > > >  * A brief summary report for inclusion in DOE annual program progress
> > > >    report (due by Sept 30th each year of program).
> > > > 
> > > >  * Cost estimates of components or systems manufactured in the completed
> > > >    manufacturing facility
> > > > 
> > > >  * Analysis of final project production capacity
> > > > 
> > > >  * Plan for recycling materials that are discarded as a result of the
> > > >    manufacturing process
> > > > 
> > > >  * Delivery to the DOE of up to 10 components or systems manufactured at
> > > >    the completed manufacturing facility from low rate initial production
> > > >    for validation purposes
> > > > 
> > > >  * Development and validation test plan for components or systems to
> > > >    meet OEM specifications
> > > > 
> > > >  * Component or system performance and reliability tests and associated
> > > >    test report
> > > > 
> > > >  

E. PRESENTATIONS AND BREIFINGS

The Recipient shall prepare detailed quarterly progress briefings for
presentation to the DOE Project Officer at an NETL site, the Recipient's site,
or at a different location as mutually agreed upon by the Recipient and the
Project Officer. The briefings shall be given by the Recipient to explain the
plans, progress, and results of the project effort. The first briefing,
designated as the kickoff meeting, shall be presented within 30 days after the
agreement award. The final briefing shall be presented at least 30 days prior to
the award is due to expire. These briefings shall be made at one of the DOE/NETL
locations (Washington DC / Pittsburgh, PA / Morgantown, WV) or at one of the
project team sites, as appropriate.

In addition, papers shall be developed and delivered as appropriate at technical
exchange meetings, which may be organized by DOE.

The following briefings are currently planned:

> > 1) In person kickoff meeting will be held within 30 days of award receipt.
> > This meeting will layout detailed milestones and objectives for each phase.
> > 
> > 2) Briefing to review results of year 1 efforts to include both
> > accomplishments and performance to budget and schedule.
> > 
> > 3) Briefing to review results of year 2 efforts to include both
> > accomplishments and performance to budget and schedule.
> > 
> > 4) In person briefing to review results of year 3 efforts and final project
> > results to include both accomplishments and performance to budget and
> > schedule.
> > 
> > 5) In person presentations as requested to support annual DOE Program Merit
> > Review meetings.
> > 
> >  

REPORTING REQUIREMENTS

TOC

DOE F 4600.2

(5/09)

All Other Editions Are Obsolete

> ATTACHMENT 3

U.S. Department of Energy

FEDERAL ASSISTANCE REPORTING CHECKLIST

AND INSTRUCTIONS

[imagere4.gif]

Federal Assistance Reporting Instructions (5/09)

 

> A. MANAGEMENT REPORTING
> 
> > Progress Report

The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist:

>  1.  The DOE award number and name of the recipient.
> 
>  2.  The project title and name of the project director/principal
>      investigator.
> 
>  3.  Date of report and period covered by the report.
> 
>  4.  A comparison of the actual accomplishments with the goals and objectives
>      established for the period and reasons why the established goals were not
>      met.
> 
>  5.  A discussion of what was accomplished under these goals during this
>      reporting period, including major activities, significant results, major
>      findings or conclusions, key outcomes or other achievements. This section
>      should not contain any proprietary data or other information not subject
>      to public release. If such information is important to reporting
>      progress, do not include the information, but include a note in the
>      report advising the reader to contact the Principal Investigator or the
>      Project Director for further information.
> 
>  6.  Cost Status. Show approved budget by budget period and actual costs
>      incurred. If cost sharing is required break out by DOE share, recipient
>      share, and total costs.
> 
>  7.  Schedule Status. List milestones, anticipated completion dates and actual
>      completion dates. If you submitted a project management plan with your
>      application, you must use this plan to report schedule and budget
>      variance. You may use your own project management system to provide this
>      information.
> 
>  8.  Any changes in approach or aims and reasons for change. Remember
>      significant changes to the objectives and scope require prior approval by
>      the contracting officer.
> 
>  9.  Actual or anticipated problems or delays and actions taken or planned to
>      resolve them.
> 
>  10. Any absence or changes of key personnel or changes in consortium/teaming
>      arrangement.
> 
>  11. A description of any product produced or technology transfer activities
>      accomplished during this reporting period, such as:
> 
> >  A. Publications (list journal name, volume, issue); conference papers; or
> >     other public releases of results. Attach or send copies of public
> >     releases to the DOE Program Manager identified in Block 15 of the
> >     Assistance Agreement Cover Page.
> > 
> >  B. Web site or other Internet sites that reflect the results of this
> >     project.
> > 
> >  C. Networks or collaborations fostered.
> > 
> >  D. Technologies/Techniques.
> > 
> >  E. Inventions/Patent Applications
> > 
> >  F. Other products, such as data or databases, physical collections, audio
> >     or video, software or netware, models, educational aid or curricula,
> >     instruments or equipment.

Special Status Report

The recipient must report the following events by e-mail as soon as possible
after they occur:

>  1. Developments that have a significant favorable impact on the project.

> >  2. Problems, delays, or adverse conditions which materially impair the
> >     recipient

's ability to meet the objectives of the award or which may require DOE to
respond to questions relating to such events from the public The recipient must
report any of the following incidents and include the anticipated impact and
remedial action to be taken to correct or resolve the problem/condition:

>  a. Any single fatality or injuries requiring hospitalization of five or more
>     individuals.
> 
>  b. Any significant environmental permit violation.
> 
>  c. Any verbal or written Notice of Violation of any Environmental, Safety,
>     and Health statutes.
> 
>  d. Any incident which causes a significant process or hazard control system
>     failure.
> 
>  e. Any event which is anticipated to cause a significant schedule slippage or
>     cost increase.
> 
>  f. Any damage to Government-owned equipment in excess of $50,000.
> 
>  g. Any other incident that has the potential for high visibility in the
>     media.
> 
>  

B. FINANCIAL REPORTING

> Recipients must complete the SF-425 as identified on the Reporting Checklist
> in accordance with the report instructions. A fillable version of the form is
> available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.
> 
>  

C. CLOSEOUT REPORTS

> Final Invention and Patent Report
> 
> The recipient must provide a DOE Form 2050.11, "PATENT CERTIFICATION." This
> form is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
> http://grants.pr.doe.gov.
> 
>  
> 
> Property Certification
> 
>  
> 
> The recipient must provide the Property Certification, including the required
> inventories of non-exempt property, located at
> http://www.management.energy.gov/documents/PropertyCertFINAL.doc.
> 
>  

D.

OTHER REPORTING



> Annual Indirect Cost Proposal and Reconciliation
> 
> Requirement
> 
> . In accordance with the applicable cost principles, the recipient must submit
> an annual indirect cost proposal, reconciled to its financial statements,
> within six months after the close of the fiscal year, unless the award is
> based on a predetermined or fixed indirect rate(s), or a fixed amount for
> indirect or facilities and administration (F&A) costs.
> 
> 
> 
> Cognizant Agency
> 
> . The recipient must submit its annual indirect cost proposal directly to the
> cognizant agency for negotiating and approving indirect costs. If the DOE
> awarding office is the cognizant agency, submit the annual indirect cost
> proposal to the DOE Administrator at the address listed in Block 16 of the
> Assistance Agreement Cover Page.
> 
> 
> 
> Annual Inventory of Federally Owned Property
> 
> Requirement
> 
> . If at any time during the award the recipient is provided
> Government-furnished property or acquires property with project funds and the
> award specifies that the property vests in the Federal Government (i.e.
> federally owned property), the recipient must submit an annual inventory of
> this property to the DOE Administrator at the address listed in Block 16 of
> the Assistance Agreement Cover Page. no later than October 30th of each
> calendar year, to cover an annual reporting period ending on the preceding
> September 30th.
> 
> 
> 
> Content of Inventory
> 
> . The inventory must include a description of the property, tag number,
> acquisition date, location of property, and acquisition cost, if purchased
> with project funds. The report must list all federally owned property,
> including property located at subcontractor

's facilities or other locations.



 

E.

AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009 (RECOVERY ACT) REPORTING



> 

Refer to the award term entitled, Reporting and Registration Requirements, of
the Special Terms and Conditions for Grants and Cooperative Agreements for
details on the reporting requirements under Section 1512 of the Recovery Act.
The reports are due no later than ten calendar days after each calendar quarter
in which the recipient receives the assistance award funded in whole or in part
by the Recovery Act.

 

 

WAGE DETERMINATION

TOC

[imagewd51.gif]

 

[imagewd52.gif]

 

[imagewd53.gif]

 

[imagewd54.gif]

 

 

 

BUDGET INFORMATION

TOC

[imagebp6.gif]

 

 

NEGOTIATED CHANGES TO AWARD

TOC

Attachment 6 - Negotiated Changes To Award dated May 19, 2009

> > Originally the Recipient intended purchase a new building; however, since
> > the time of application, the Recipient decided to purchase and renovate an
> > existing building.

 

> > The Recipient removed relocation costs as a direct cost in their budget.

 

TERMS AND CONDITIONS

TOC

                Table of Contents (for Terms and Conditions)



SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS *



RESOLUTION OF CONFLICTING CONDITIONS *





AWARD AGREEMENT TERMS AND CONDITIONS *





CONDITIONS ON AWARD *





PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS) *





COST SHARING FFRDC'S NOT INVOLVED *





REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS *





PRE-AWARD COSTS *





USE OF PROGRAM INCOME - COST SHARING *





STATEMENT OF FEDERAL STEWARDSHIP *





SITE VISITS *





REPORTING REQUIREMENTS *





PUBLICATIONS *





FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS *





INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION *





LOBBYING RESTRICTIONS *





NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS *





PROPERTY *





INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP *





INDEMNITY *





DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS *





Special provisions relating to work funded under American Recovery and
Reinvestment Act of 2009 (Mar 2009) *





REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT *





RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS *





DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT *





RECIPIENT FUNCTIONS *





FINAL INCURRED COST AUDIT *



 

 

 

SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS



toc

RESOLUTION OF CONFLICTING CONDITIONS

toc





Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.

AWARD AGREEMENT TERMS AND CONDITIONS

toc



This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:

> a. Special terms and conditions.
> 
> b. Attachments:
> 
> > Attachment No.     Title
> > 
> > 1                                Intellectual Property Provisions
> > 
> > 2                                Statement of Project Objectives
> > 
> > 3                                Federal Assistance Reporting Checklist
> > 
> > 4                                Budget Pages
> > 
> > 5                                Wage Determinations
> > 
> > 6                                Negotiated Changes To Award
> 
> c. Applicable program regulations. .
> 
> d. DOE Assistance Regulations, 10 CFR Part 600 at

http://ecfr.gpoaccess.gov and if the award is for research and to a university
or non-profit, the Research Terms & Conditions and the DOE Agency Specific
Requirements at http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.



e. Application/proposal dated May 19, 2009 and revised through negotiation;
revisions contained in Attachment 6 to award.

f. National Policy Assurances to Be Incorporated as Award Terms in effect on
date of award at http://management.energy.gov/business_doe/1374.htm.

 

CONDITIONS ON AWARD

toc

> a. Accounting System Review
> 
> DOE has requested a review of the Recipient's accounting system to ensure its
> compliance with applicable Federal regulations. Should the review identify
> deficiencies in the accounting system, or determine the accounting system to
> be inadequate, the Recipient shall have thirty (30) days from the issuance of
> the review to correct any such deficiencies.
> 
> If any issues identified in the review remain unresolved at the end of the
> 30-day period, or if the Recipient's financial management systems are
> determined not to conform to the appropriate requirements, DOE shall suspend
> payment under the award until all issues are resolved. If all issues are not
> resolved to the satisfaction of the DOE Contracting Officer, within 45 days of
> the date of payment suspension, the Recipient agrees that DOE may declare the
> award terminated by mutual agreement of the parties upon written notice to the
> Recipient. DOE's share of costs incurred prior to the date of termination
> shall be reimbursable to the extent such costs are allowable under the terms
> of the award and the applicable Federal cost principles.

> b. Financial Commitment/Funding Plan
> 
> Not later than twelve (12) months after the effective date of the award:
> 
> > 1. The Recipient shall provide to DOE an updated total project cost estimate
> > along with evidence of firm commitments for the full private sector share of
> > the project cost. Such evidence may include executed loans, bond financing
> > agreements, state or local grants, and third party contribution agreements.
> > For each non-governmental source of cost-sharing, the Recipient shall
> > provide audited financial statements for the most recent two years.
> > 
> > 2. If firm commitments for the full private sector share of the project cost
> > have not been secured, Recipient shall provide evidence of firm commitments
> > made to date, as set forth in paragraph (1), and a detailed Funding Plan in
> > accordance with the requirements set forth below:
> > 
> >  * The Funding Plan will demonstrate a reasonable plan to obtain the balance
> >    of funding for the private sector share of the project cost. The Funding
> >    Plan must identify all anticipated sources of the private sector
> >    cost-share such as bank loans, bond offerings, state or local grants, and
> >    equity contributions.
> > 
> >  * The Recipient shall provide a full description of any limitations,
> >    conditions or other factors that could affect the availability of
> >    funding. If third party financing will be a source of project funds, the
> >    Recipient shall discuss the timing, conditionality and terms and
> >    conditions of such financing.
> > 
> >  * Audited financial statements for the most recent two fiscal years shall
> >    be provided for each non-governmental source of funds. If a source does
> >    not have audited financial statements, that source should provide
> >    equivalent financial statements prepared by the party, in accordance with
> >    Generally Accepted Accounting Principles, and certified as to accuracy
> >    and completeness by the Chief Financial Officer of the party providing
> >    the statements.
> > 
> >  * The Recipient shall obtain and provide a commitment letter from each
> >    source, signed by an officer of the corporation or other entity that is
> >    authorized to commit the funding to the proposed project. The amount of
> >    funds to be provided, the timing of the funding, and any contingencies,
> >    should be specified. Commitment letters should identify the type of
> >    proposed cost sharing (e.g., cash, services, and/or property) to be
> >    contributed.
> > 
> >  * If in-kind contributions of property or services are proposed, the
> >    Recipient shall provide support for their valuation and explain how the
> >    valuation was determined.
> > 
> >  * If the project will be financed on a non-recourse basis, the Recipient
> >    shall provide a working financial model (in excel 2003 or 2007) that
> >    provides projections of the project including an income statement,
> >    balance sheet, cash flow statement, and sources and uses of funds
> >    statement, all on an annual basis with appropriate supporting schedules.
> >    The financial projections should be developed in this financial model,
> >    commencing with the initial project development phase and extending
> >    through the period of operations needed to obtain funding. The model
> >    should be provided in electronic form including cell formulas so that
> >    review of the model assumptions and sensitivity calculations may be
> >    facilitated. The recipient shall provide a description and explanation
> >    for each of the financial, economic, and operating assumptions for the
> >    project. The assumptions should be consistent with and supported by the
> >    information provided in the project cost estimate.
> 
> In the event, DOE determines that the information provided by Recipient is
> inadequate to assure the availability of full funding for the private sector
> share of the project cost, DOE reserves the right, at DOE's discretion, to:
> (1) stop payment, (2) renegotiate the project scope and/or payment schedule,
> or (3) after Recipient is provided 30 days advance written notice and
> opportunity to cure, declare the grant terminated by mutual agreement. Should
> DOE declare the grant terminated, the Recipient shall be entitled to payment
> of DOE's share of allowable project cost incurred prior to the date of
> termination plus the reasonable cost of terminating contracts. DOE's maximum
> liability for project cost in the event of termination is $8,075,000.
> 
> c. Total Estimated Cost of Project
> 
> The estimated cost of the award is based on the Recipient's application dated
> May 19, 2009. The estimated cost is subject to definitization within
> one-hundred twenty (120) days of the award date. DOE and Recipient agree that
> the estimate may be adjusted based on the results of the accounting system
> review and other matters affecting the estimate that are identified during the
> definitization period. If the parties cannot mutually agree to a final
> estimated project cost, either party may declare the award terminated by
> mutual agreement of the parties upon written notice to the other party.
> 
> d. Payment of Costs
> 
> DOE has obligated $45,145,534 for completion of the project authorized by this
> award. However, only $8,075,000is available for work performed by the
> Recipient during the definitization period of the project. In the event that
> the award is not definitized within 120 days of the award date, and either
> party elects to declare the award terminated, the maximum DOE liability to the
> Recipient is DOE's share of incurred costs up to $8,075,000 provided such
> costs are reasonable, allocable to the award, and allowable under the terms of
> the award and the applicable Federal Cost Principles. The Recipient may incur
> costs beyond this limit at its own risk, subject to later reimbursement by DOE
> in the event the project proceeds beyond the definitization period. DOE
> reserves the right to unilaterally deobligate the balance of funds obligated,
> but not authorized for expenditure, in the event the Conditions on Award are
> not satisfied.

> Pending resolution of the conditions set forth in this Article, DOE will not
> reimburse the Recipient for any costs incurred under the grant in excess of
> $8,075,000. The Recipient is further restricted to reimbursement of only costs
> that can be substantiated by vendor invoices for equipment, facilities
> remodeling, supplies, etc. until the accounting system and indirect
> rate issues are resolved and the Recipient provides DOE with an acceptable
> proposal of labor hours by labor category with rates.

 

PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)

toc



> a.     Method of Payment. Payment will be made by reimbursement through ACH.
> 
> b.     Requesting Reimbursement. Requests for reimbursements must be made
> electronically through Department of Energy's Oak Ridge Financial Service
> Center (ORFSC) VIPERS. To access and use VIPERS, you must enroll at
> https://finweb.oro.doe.gov/vipers.htm. Detailed instructions on how to enroll
> are provided on the web site.
> 
> For non-construction awards, you must submit a Standard Form (SF) 270,
> "Request for Advance or Reimbursement" at
> https://finweb.oro.doe.gov/vipers.htm and attach a file containing appropriate
> supporting documentation. The file attachment must show the total federal
> share claimed on the SF 270, the non-federal share claimed for the billing
> period if cost sharing is required, and cumulative expenditures to date (both
> Federal and non-Federal) for each of the following categories: salaries/wages
> and fringe benefits; equipment; travel; participant/training support costs, if
> any; other direct costs, including subawards/contracts; and indirect costs.
> For construction awards, you must submit a SF 271, "Outlay Report and Request
> for Reimbursement for Construction Programs," through VIPERS.
> 
> c.     Timing of submittals. Submittal of the SF 270 or SF 271 should coincide
> with your normal billing pattern, but not more frequently than every two
> weeks. Requests for reimbursement must be limited to the amount of
> disbursements made during the billing period for the federal share of direct
> project costs and the proportionate share of any allowable indirect costs
> incurred during that billing period.
> 
> d.     Adjusting payment requests for available cash. You must disburse any
> funds that are available from repayments to and interest earned on a revolving
> fund, program income, rebates, refunds, contract settlements, audit
> recoveries, credits, discounts, and interest earned on any of those funds
> before requesting additional cash payments from DOE.
> 
> e.     Payments. The DOE approving official will approve the invoice as soon
> as practicable but not later than 30 days after your request is received,
> unless the billing is improper. Upon receipt of an invoice payment
> authorization from the DOE approving official, the ORFSC will disburse payment
> to you. You may check the status of your payments at the VIPER web site. All
> payments are made by electronic funds transfer to the bank account identified
> on the ACH Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you
> filed.

 

 

COST SHARING FFRDC'S NOT INVOLVED

toc



> a. Total Estimated Project Cost is the sum of the Government share and
> Recipient share of the estimated project costs. The Recipient's cost share
> must come from non-Federal sources unless otherwise allowed by law. By
> accepting Federal funds under this award, you agree that you are liable for
> your percentage share of total allowable project costs, on a budget period
> basis, even if the project is terminated early or is not funded to its
> completion. This cost is shared as follows:

 

> > Budget Period No.
> > 
> > Budget Period Start
> > 
> > Government Share $/%
> > 
> > Recipient Share $/%
> > 
> > Total Estimated Cost
> > 
> > 1
> > 
> > 01/13/2010
> > 
> > $45,145,534/ 50%*
> > 
> > $45,145,534/ 50%*
> > 
> > $90,291,068*
> > 
> > Total Project
> > 
> > $45,145,534/ 50%*
> > 
> > $45,145,534/ 50%*
> > 
> > $90,291,068*
> > 
> > *These costs reflect estimated costs only and are subject to negotiation.

> b. If you discover that you may be unable to provide cost sharing of at least
> the amount identified in paragraph a of this article, you should immediately
> provide written notification to the DOE Award Administrator indicating whether
> you will continue or phase out the project. If you plan to continue the
> project, the notification must describe how replacement cost sharing will be
> secured.

> c. You must maintain records of all project costs that you claim as cost
> sharing, including in-kind costs, as well as records of costs to be paid by
> DOE. Such records are subject to audit.
> 
> d. Failure to provide the cost sharing required by this Article may result in
> the subsequent recovery by DOE of some or all the funds provided under the
> award.

REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS

toc



> a. If actual allowable indirect costs are less than those budgeted and funded
> under the award, you may use the difference to pay additional allowable direct
> costs during the project period. If at the completion of the award the
> Government's share of total allowable costs (i.e., direct and indirect), is
> less than the total costs reimbursed, you must refund the difference.
> 
> b. Recipients are expected to manage their indirect costs. DOE will not amend
> an award solely to provide additional funds for changes in indirect cost
> rates. DOE recognizes that the inability to obtain full reimbursement for
> indirect costs means the Recipient must absorb the underrecovery. Such
> underrecovery may be allocated as part of the organization's required cost
> sharing.

 

PRE-AWARD COSTS

toc



> You are entitled to reimbursement for costs incurred on or after, August 5,
> 2009, as authorized by the pre-award costs letter dated October 19, 2009, if
> such costs are allowable in accordance with the applicable Federal cost
> principles referenced in 10 CFR part 600 and the terms of this award
> (including the NEPA Requirements provision).

 

USE OF PROGRAM INCOME - COST SHARING

toc



> If you earn program income during the project period as a result of this
> award, you may use the program income to meet your cost sharing requirement.

 

STATEMENT OF FEDERAL STEWARDSHIP

toc



> DOE will exercise normal Federal stewardship in overseeing the project
> activities performed under this award. Stewardship activities include, but are
> not limited to, conducting site visits; reviewing performance and financial
> reports; providing technical assistance and/or temporary intervention in
> unusual circumstances to correct deficiencies which develop during the
> project; assuring compliance with terms and conditions; and reviewing
> technical performance after project completion to ensure that the award
> objectives have been accomplished.

 

SITE VISITS

toc



> DOE's authorized representatives have the right to make site visits at
> reasonable times to review project accomplishments and management control
> systems and to provide technical assistance, if required. You must provide,
> and must require your subawardees to provide, reasonable access to facilities,
> office space, resources, and assistance for the safety and convenience of the
> government representatives in the performance of their duties. All site visits
> and evaluations must be performed in a manner that does not unduly interfere
> with or delay the work.

 

REPORTING REQUIREMENTS

toc



> a. Requirements. The reporting requirements for this award are identified on
> the Federal Assistance Reporting Checklist, DOE F 4600.2, attached to this
> award. Failure to comply with these reporting requirements is considered a
> material noncompliance with the terms of the award. Noncompliance may result
> in withholding of future payments, suspension, or termination of the current
> award, and withholding of future awards. A willful failure to perform, a
> history of failure to perform, or unsatisfactory performance of this and/or
> other financial assistance awards, may also result in a debarment action to
> preclude future awards by Federal agencies.
> 
> b. Dissemination of scientific/technical reports. Scientific/technical reports
> submitted under this award will be disseminated on the Internet via the DOE
> Information Bridge (www.osti.gov/bridge), unless the report contains
> patentable material, protected data, or SBIR/STTR data. Citations for journal
> articles produced under the award will appear on the DOE Energy Citations
> Database (www.osti.gov/energycitations).
> 
> c. Restrictions. Reports submitted to the DOE Information Bridge must not
> contain any Protected Personal Identifiable Information (PII), limited rights
> data (proprietary data), classified information, information subject to export
> control classification, or other information not subject to release.
> 
> NOTE:  Subject to OMB approval pursuant to the Paperwork Reduction Act, DOE
> reserves the right to amend the reporting requirements to request more
> frequent and more detailed reporting.

PUBLICATIONS

toc

> a. You are encouraged to publish or otherwise make publicly available the
> results of the work conducted under the award.
> 
> b. An acknowledgment of Federal support and a disclaimer must appear in the
> publication of any material, whether copyrighted or not, based on or developed
> under this project, as follows:
> 
> Acknowledgment: "This material is based upon work supported by the Department
> of Energy under Award Number DE-EE0002407."
> 
> Disclaimer: "This report was prepared as an account of work sponsored by an
> agency of the United States Government. Neither the United States Government
> nor any agency thereof, nor any of their employees, makes any warranty,
> express or implied, or assumes any legal liability or responsibility for the
> accuracy, completeness, or usefulness of any information, apparatus, product,
> or process disclosed, or represents that its use would not infringe privately
> owned rights. Reference herein to any specific commercial product, process, or
> service by trade name, trademark, manufacturer, or otherwise does not
> necessarily constitute or imply its endorsement, recommendation, or favoring
> by the United States Government or any agency thereof. The views and opinions
> of authors expressed herein do not necessarily state or reflect those of the
> United States Government or any agency thereof."

 

FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS

toc



> You must obtain any required permits and comply with applicable federal,
> state, and municipal laws, codes, and regulations for work performed under
> this award.

 

INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION

toc



> a. The intellectual property provisions applicable to this award are provided
> as an attachment to this award or are referenced on the Agreement Face Page. A
> list of all intellectual property provisions may be found at
> http://www.gc.doe.gov/financial_assistance_awards.htm.
> 
> b. Questions regarding intellectual property matters should be referred to the
> DOE Award Administrator and the Patent Counsel designated as the service
> provider for the DOE office that issued the award. The IP Service Providers
> List is found at
> http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf



 

LOBBYING RESTRICTIONS

toc



> By accepting funds under this award, you agree that none of the funds
> obligated on the award shall be expended, directly or indirectly, to influence
> congressional action on any legislation or appropriation matters pending
> before Congress, other than to communicate to Members of Congress as described
> in 18 U.S.C. 1913. This restriction is in addition to those prescribed
> elsewhere in statute and regulation.

 

NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS

toc



> It is the sense of the Congress that, to the greatest extent practicable, all
> equipment and products purchased with funds made available under this award
> should be American-made.

 

PROPERTY

toc

> Real property, and equipment acquired by the Recipient shall be subject to the
> rules set forth in 10 CFR 600.130-137, 10 CFR 600.231-233, or 10 CFR
> 600.320-324 as applicable.
> 
> Consistent with the goals and objectives of this project, the Recipient may
> continue to use Recipient acquired property beyond the Period of Performance,
> without obligation, during the period of such use, to extinguish DOE's
> conditional title to such property as described in 10 CFR 600.132-135, 10 CFR
> 600.231-233, 600.321-324, subject to the following: (a) the Recipient
> continues to utilize such property for the objectives of the project as set
> forth in the Statement of Project Objectives; (b) DOE retains the right to
> periodically ask for, and the Recipient agrees to provide, reasonable
> information concerning the use and condition of the property; and (c) the
> Recipient follows the property disposition rules set forth in the applicable
> sections of 10 CFR Part 600, if the property is no longer used by the
> Recipient for the objectives of the project, and the fair market value of
> property exceeds $5,000.
> 
> Once the per unit fair market value of the property is less than $5,000,
> pursuant to the applicable sections of 10 CFR Part 600, DOE's residual
> interest in the property shall be extinguished and Recipient shall have no
> further obligation to the DOE with respect to the property.
> 
> The regulations as set forth in 10 CFR Part 600 and the requirements of this
> article shall also apply to property in the possession of any team member,
> sub-recipient or other entity where such property was acquired in whole in
> part with funds provided by DOE under this grant or where such property was
> counted as cost-sharing under the grant.

 

INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP

toc



> a. You shall immediately notify the DOE of the occurrence of any of the
> following events: (i) you or your parent's filing of a voluntary case seeking
> liquidation or reorganization under the Bankruptcy Act; (ii) your consent to
> the institution of an involuntary case under the Bankruptcy Act against you or
> your parent; (iii) the filing of any similar proceeding for or against you or
> your parent, or its consent to, the dissolution, winding-up or readjustment of
> your debts, appointment of a receiver, conservator, trustee, or other officer
> with similar powers over you, under any other applicable state or federal law;
> or (iv) your insolvency due to your inability to pay your debts generally as
> they become due.
> 
> b. Such notification shall be in writing and shall: (i) specifically set out
> the details of the occurrence of an event referenced in paragraph a; (ii)
> provide the facts surrounding that event; and (iii) provide the impact such
> event will have on the project being funded by this award.
> 
> c. Upon the occurrence of any of the four events described in the first
> paragraph, DOE reserves the right to conduct a review of your award to
> determine your compliance with the required elements of the award (including
> such items as cost share, progress towards technical project objectives, and
> submission of required reports). If the DOE review determines that there are
> significant deficiencies or concerns with your performance under the award,
> DOE reserves the right to impose additional requirements, as needed, including
> (i) change your payment method; or (ii) institute payment controls.
> 
> d. Failure of the Recipient to comply with this provision may be considered a
> material noncompliance of this financial assistance award by the Contracting
> Officer.

 

INDEMNITY

toc

>  The Recipient shall indemnify the Government and its officers, agents, or
> employees for any and all liability, including litigation expenses and
> attorneys' fees, arising from suits, actions, or claims of any character for
> death, bodily injury, or loss of or damage to property or to the environment,
> resulting from the project, except to the extent that such liability results
> from the direct fault or negligence of Government officers, agents or
> employees, or to the extent such liability may be covered by applicable
> allowable costs provisions.

 

DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS

toc



> Notwithstanding any other provisions of this Agreement, the Government shall
> not be responsible for or have any obligation to the Recipient for (i)
> Decontamination and/or Decommissioning (D&D) of any of the Recipient's
> facilities, or (ii) any costs which may be incurred by the Recipient in
> connection with the D&D of any of its facilities due to the performance of the
> work under this Agreement, whether said work was performed prior to or
> subsequent to the effective date of this Agreement.

 

> Special provisions relating to work funded under American Recovery and
> Reinvestment Act of 2009 (Mar 2009)
> 
> toc



Preamble

The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax increases.
Recipients shall use grant funds in a manner that maximizes job creation and
economic benefit.

The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.

Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).

Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related guidance. For
projects funded by sources other than the Recovery Act, Contractors must keep
separate records for Recovery Act funds and to ensure those records comply with
the requirements of the Act.

The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements. The Recipient will be provided these details as they
become available. The Recipient must comply with all requirements of the Act. If
the recipient believes there is any inconsistency between ARRA requirements and
current award terms and conditions, the issues will be referred to the
Contracting Officer for reconciliation.

Definitions

For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5. Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds. Covered Funds must be reimbursed
by September 30, 2015.

Non-Federal employer means any employer with respect to covered funds -- the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.

Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.

Special Provisions

A. Flow Down Requirement

Recipients must include these special terms and conditions in any subaward.

B. Segregation of Costs

Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act. Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams. No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.

C. Prohibition on Use of Funds

None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.

D. Access to Records

With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--

> (1) to examine any records of the contractor or grantee, any of its
> subcontractors or subgrantees, or any State or local agency administering such
> contract that pertain to, and involve transactions that relate to, the
> subcontract, subcontract, grant, or subgrant; and
> 
> (2) to interview any officer or employee of the contractor, grantee,
> subgrantee, or agency regarding such transactions.

E. Publication

An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application. To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:

Notice of Restriction on Disclosure and Use of Data

The data contained in pages ---- of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award. This restriction does not limit the
Government's right to use or disclose data obtained without restriction from any
source, including the applicant.

Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board. The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.

F. Protecting State and Local Government and Contractor Whistleblowers.

The requirements of Section 1553 of the Act are summarized below. They include,
but are not limited to:

Prohibition on Reprisals: An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee's duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grand jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:

> - gross mismanagement of an agency contract or grant relating to covered
> funds;
> 
> - a gross waste of covered funds;
> 
> - a substantial and specific danger to public health or safety related to the
> implementation or use of covered funds;
> 
> - an abuse of authority related to the implementation or use of covered funds;
> or
> 
> - as violation of law, rule, or regulation related to an agency contract
> (including the competition for or negotiation of a contract) or grant, awarded
> or issued relating to covered funds.

Agency Action: Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal. The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:

> - Order the employer to take affirmative action to abate the reprisal.
> 
> - Order the employer to reinstate the person to the position that the person
> held before the reprisal, together with compensation including back pay,
> compensatory damages, employment benefits, and other terms and conditions of
> employment that would apply to the person in that position if the reprisal had
> not been taken.
> 
> - Order the employer to pay the employee an amount equal to the aggregate
> amount of all costs and expenses (including attorneys' fees and expert
> witnesses' fees) that were reasonably incurred by the employee for or in
> connection with, bringing the complaint regarding the reprisal, as determined
> by the head of a court of competent jurisdiction.

Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration: Except as provided in a collective bargaining agreement, the rights
and remedies provided to aggrieved employees by this section may not be waived
by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement. No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.

Requirement to Post Notice of Rights and Remedies: Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).

> G. RESERVED
> 
> H. False Claims Act
> 
> Recipient and sub-recipients shall promptly refer to the DOE or other
> appropriate Inspector General any credible evidence that a principal,
> employee, agent, contractor, sub-grantee, subcontractor or other person has
> submitted a false claim under the False Claims Act or has committed a criminal
> or civil violation of laws pertaining to fraud, conflict of interest, bribery,
> gratuity or similar misconduct involving those funds.
> 
> I. Information in Support of Recovery Act Reporting
> 
> Recipient may be required to submit backup documentation for expenditures of
> funds under the Recovery Act including such items as timecards and invoices.
> Recipient shall provide copies of backup documentation at the request of the
> Contracting Officer or designee.
> 
> J. Availability of Funds
> 
> Funds appropriated under the Recovery Act and obligated to this award are
> available for reimbursement of costs until September 30, 2015.

REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT

toc

> (a) This award requires the recipient to complete projects or activities which
> are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
> Act) and to report on use of Recovery Act funds provided through this award.
> Information from these reports will be made available to the public.
> 
> (b) The reports are due no later than ten calendar days after each calendar
> quarter in which the recipient receives the assistance award funded in whole
> or in part by the Recovery Act.
> 
> (c) Recipients and their first-tier recipients must maintain current
> registrations in the Central Contractor Registration (http://www.ccr.gov) at
> all times during which they have active federal awards funded with Recovery
> Act funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
> (http://www.dnb.com) is one of the requirements for registration in the
> Central Contractor Registration.
> 
> (d) The recipient shall report the information described in section 1512(c) of
> the Recovery Act using the reporting instructions and data elements that will
> be provided online at http://www.FederalReporting.gov and ensure that any
> information that is pre-filled is corrected or updated as needed.

RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS

toc

> (a) To maximize the transparency and accountability of funds authorized under
> the American Recovery and Reinvestment Act of 2009 (Pub. L. 111--5) (Recovery
> Act) as required by Congress and in accordance with 2 CFR 215.21 "Uniform
> Administrative Requirements for Grants and Agreements" and OMB Circular A--102
> Common Rules provisions, recipients agree to maintain records that identify
> adequately the source and application of Recovery Act funds. OMB Circular
> A--102 is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.
> 
> (b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
> Circular A--133, "Audits of States, Local Governments, and Non-Profit
> Organizations," recipients agree to separately identify the expenditures for
> Federal awards under the Recovery Act on the Schedule of Expenditures of
> Federal Awards (SEFA) and the Data Collection Form (SF--SAC) required by OMB
> Circular A--133. OMB Circular A--133 is available at
> http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
> accomplished by identifying expenditures for Federal awards made under the
> Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
> III on the SF--SAC by CFDA number, and inclusion of the prefix "ARRA-" in
> identifying the name of the Federal program on the SEFA and as the first
> characters in Item 9d of Part III on the SF--SAC.
> 
> (c) Recipients agree to separately identify to each subrecipient, and document
> at the time of subaward and at the time of disbursement of funds, the Federal
> award number, CFDA number, and amount of Recovery Act funds. When a recipient
> awards Recovery Act funds for an existing program, the information furnished
> to subrecipients shall distinguish the subawards of incremental Recovery Act
> funds from regular subawards under the existing program.
> 
> (d) Recipients agree to require their subrecipients to include on their SEFA
> information to specifically identify Recovery Act funding similar to the
> requirements for the recipient SEFA described above. This information is
> needed to allow the recipient to properly monitor subrecipient expenditure of
> ARRA funds as well as oversight by the Federal awarding agencies, Offices of
> Inspector General and the Government Accountability Office.

DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT

toc



> Definitions:

For purposes of this article, Davis Bacon Act and Contract Work Hours and Safety
Standards Act, the following definitions are applicable:



> > > (1) "Award" means any grant, cooperative agreement or technology
> > > investment agreement made with Recovery Act funds by the Department of
> > > Energy (DOE) to a Recipient. Such Award must require compliance with the
> > > labor standards clauses and wage rate requirements of the Davis-Bacon Act
> > > (DBA) for work performed by all laborers and mechanics employed by
> > > Recipients (other than a unit of State or local government whose own
> > > employees perform the construction) Subrecipients, Contractors and
> > > subcontractors.
> > > 
> > > (2) "Contractor" means an entity that enters into a Contract. For purposes
> > > of these clauses, Contractor shall include (as applicable) prime
> > > contractors, Recipients, Subrecipients, and Recipients' or Subrecipients'
> > > contractors, subcontractors, and lower-tier subcontractors. "Contractor"
> > > does not mean a unit of State or local government where construction is
> > > performed by its own employees."
> > > 
> > > (3) "Contract" means a contract executed by a Recipient, Subrecipient,
> > > prime contractor or any tier subcontractor for construction, alteration,
> > > or repair. It may also mean (as applicable) (i) financial assistance
> > > instruments such as grants, cooperative agreements, technology investment
> > > agreements, and loans; and, (ii) Sub awards, contracts and subcontracts
> > > issued under financial assistance agreements. "Contract" does not mean a
> > > financial assistance instrument with a unit of State or local government
> > > where construction is performed by its own employees.
> > > 
> > > (4) "Contracting Officer" means the DOE official authorized to execute an
> > > Award on behalf of DOE and who is responsible for the business management
> > > and non-program aspects of the financial assistance process.
> > > 
> > > (5) "Recipient" means any entity other than an individual that receives an
> > > Award of Federal funds in the form of a grant, cooperative agreement or
> > > technology investment agreement directly from the Federal Government and
> > > is financially accountable for the use of any DOE funds or property, and
> > > is legally responsible for carrying out the terms and conditions of the
> > > program and Award.
> > > 
> > > (6) "Subaward" means an award of financial assistance in the form of
> > > money, or property in lieu of money, made under an award by a Recipient to
> > > an eligible Subrecipient or by a Subrecipient to a lower- tier
> > > subrecipient. The term includes financial assistance when provided by any
> > > legal agreement, even if the agreement is called a contract, but does not
> > > include the Recipient's procurement of goods and services to carry out the
> > > program nor does it include any form of assistance which is excluded from
> > > the definition of "Award" above.
> > > 
> > > (7) "Subrecipient" means a non-Federal entity that expends Federal funds
> > > received from a Recipient to carry out a Federal program, but does not
> > > include an individual that is a beneficiary of such a program.
> 
> (a) Davis Bacon Act
> 
> > (1) Minimum wages.
> 
> 
> 
> > > (i) All laborers and mechanics employed or working upon the site of the
> > > work (or under the United States Housing Act of 1937 or under the Housing
> > > Act of 1949 in the construction or development of the project), will be
> > > paid unconditionally and not less often than once a week, and without
> > > subsequent deduction or rebate on any account (except such payroll
> > > deductions as are permitted by regulations issued by the Secretary of
> > > Labor under the Copeland Act (29 CFR part 3) ), the full amount of wages
> > > and bona fide fringe benefits (or cash equivalents thereof) due at time of
> > > payment computed at rates not less than those contained in the wage
> > > determination of the Secretary of Labor which is attached hereto and made
> > > a part hereof, regardless of any contractual relationship which may be
> > > alleged to exist between the Contractor and such laborers and mechanics.
> > > 
> > > Contributions made or costs reasonably anticipated for bona fide fringe
> > > benefits under section 1(b)(2) of the Davis-Bacon Act on behalf of
> > > laborers or mechanics are considered wages paid to such laborers or
> > > mechanics, subject to the provisions of paragraph (a)(1)(iv) of this
> > > section; also, regular contributions made or costs incurred for more than
> > > a weekly period (but not less often than quarterly) under plans, funds, or
> > > programs which cover the particular weekly period, are deemed to be
> > > constructively made or incurred during such weekly period. Such laborers
> > > and mechanics shall be paid the appropriate wage rate and fringe benefits
> > > on the wage determination for the classification of work actually
> > > performed, without regard to skill, except as provided in § 5.5(a)(4).
> > > Laborers or mechanics performing work in more than one classification may
> > > be compensated at the rate specified for each classification for the time
> > > actually worked therein: Provided, That the employer's payroll records
> > > accurately set forth the time spent in each classification in which work
> > > is performed. The wage determination (including any additional
> > > classification and wage rates conformed under paragraph (a)(1)(ii) of this
> > > section) and the Davis-Bacon poster (WH-1321) shall be posted at all times
> > > by the Contractor and its subcontractors at the site of the work in a
> > > prominent and accessible place where it can be easily seen by the workers.



> > > (ii)(A) The Contracting Officer shall require that any class of laborers
> > > or mechanics, including helpers, which is not listed in the wage
> > > determination and which is to be employed under the Contract shall be
> > > classified in conformance with the wage determination. The Contracting
> > > Officer shall approve an additional classification and wage rate and
> > > fringe benefits therefore only when the following criteria have been met:



> > > > > (1) The work to be performed by the classification requested is not
> > > > > performed by a classification in the wage determination; and



> > > > > (2) The classification is utilized in the area by the construction
> > > > > industry; and



> > > > > (3) The proposed wage rate, including any bona fide fringe benefits,
> > > > > bears a reasonable relationship to the wage rates contained in the
> > > > > wage determination.



> > > > (B) If the Contractor and the laborers and mechanics to be employed in
> > > > the classification (if known), or their representatives, and the
> > > > Contracting Officer agree on the classification and wage rate (including
> > > > the amount designated for fringe benefits where appropriate), a report
> > > > of the action taken shall be sent by the Contracting Officer to the
> > > > Administrator of the Wage and Hour Division, U.S. Department of Labor,
> > > > Washington, DC 20210. The Administrator, or an authorized
> > > > representative, will approve, modify, or disapprove every additional
> > > > classification action within 30 days of receipt and so advise the
> > > > Contracting Officer or will notify the Contracting Officer within the
> > > > 30-day period that additional time is necessary.



> > > > (C) In the event the Contractor, the laborers or mechanics to be
> > > > employed in the classification or their representatives, and the
> > > > Contracting Officer do not agree on the proposed classification and wage
> > > > rate (including the amount designated for fringe benefits, where
> > > > appropriate), the Contracting Officer shall refer the questions,
> > > > including the views of all interested parties and the recommendation of
> > > > the Contracting Officer, to the Administrator for determination. The
> > > > Administrator, or an authorized representative, will issue a
> > > > determination within 30 days of receipt and so advise the Contracting
> > > > Officer or will notify the Contracting Officer within the 30-day period
> > > > that additional time is necessary.



> > > > (D) The wage rate (including fringe benefits where appropriate)
> > > > determined pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section,
> > > > shall be paid to all workers performing work in the classification under
> > > > this Contract from the first day on which work is performed in the
> > > > classification.



> > > (iii) Whenever the minimum wage rate prescribed in the Contract for a
> > > class of laborers or mechanics includes a fringe benefit which is not
> > > expressed as an hourly rate, the Contractor shall either pay the benefit
> > > as stated in the wage determination or shall pay another bona fide fringe
> > > benefit or an hourly cash equivalent thereof.



> > > (iv) If the Contractor does not make payments to a trustee or other third
> > > person, the Contractor may consider as part of the wages of any laborer or
> > > mechanic the amount of any costs reasonably anticipated in providing bona
> > > fide fringe benefits under a plan or program, Provided, That the Secretary
> > > of Labor has found, upon the written request of the Contractor, that the
> > > applicable standards of the Davis-Bacon Act have been met. The Secretary
> > > of Labor may require the Contractor to set aside in a separate account
> > > assets for the meeting of obligations under the plan or program.



> > (2) Withholding. The Department of Energy or the Recipient or Subrecipient
> > shall upon its own action or upon written request of an authorized
> > representative of the Department of Labor withhold or cause to be withheld
> > from the Contractor under this Contract or any other Federal contract with
> > the same prime contractor, or any other federally-assisted contract subject
> > to Davis-Bacon prevailing wage requirements, which is held by the same prime
> > contractor, so much of the accrued payments or advances as may be considered
> > necessary to pay laborers and mechanics, including apprentices, trainees,
> > and helpers, employed by the Contractor or any subcontractor the full amount
> > of wages required by the Contract. In the event of failure to pay any
> > laborer or mechanic, including any apprentice, trainee, or helper, employed
> > or working on the site of the work (or under the United States Housing Act
> > of 1937 or under the Housing Act of 1949 in the construction or development
> > of the project), all or part of the wages required by the Contract, the
> > Department of Energy, Recipient, or Subrecipient, may, after written notice
> > to the Contractor, sponsor, applicant, or owner, take such action as may be
> > necessary to cause the suspension of any further payment, advance, or
> > guarantee of funds until such violations have ceased.



> > (3) Payrolls and basic records.



> > > (i) Payrolls and basic records relating thereto shall be maintained by the
> > > Contractor during the course of the work and preserved for a period of
> > > three years thereafter for all laborers and mechanics working at the site
> > > of the work (or under the United States Housing Act of 1937, or under the
> > > Housing Act of 1949, in the construction or development of the project).
> > > Such records shall contain the name, address, and social security number
> > > of each such worker, his or her correct classification, hourly rates of
> > > wages paid (including rates of contributions or costs anticipated for bona
> > > fide fringe benefits or cash equivalents thereof of the types described in
> > > section 1(b)(2)(B) of the Davis-Bacon Act), daily and weekly number of
> > > hours worked, deductions made and actual wages paid. Whenever the
> > > Secretary of Labor has found under 29 CFR 5.5(a)(1)(iv) that the wages of
> > > any laborer or mechanic include the amount of any costs reasonably
> > > anticipated in providing benefits under a plan or program described in
> > > section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall maintain
> > > records which show that the commitment to provide such benefits is
> > > enforceable, that the plan or program is financially responsible, and that
> > > the plan or program has been communicated in writing to the laborers or
> > > mechanics affected, and records which show the costs anticipated or the
> > > actual cost incurred in providing such benefits. Contractors employing
> > > apprentices or trainees under approved programs shall maintain written
> > > evidence of the registration of apprenticeship programs and certification
> > > of trainee programs, the registration of the apprentices and trainees, and
> > > the ratios and wage rates prescribed in the applicable programs.



> > > (ii) (A) The Contractor shall submit weekly for each week in which any
> > > Contract work is performed a copy of all payrolls to the Department of
> > > Energy if the agency is a party to the Contract, but if the agency is not
> > > such a party, the Contractor will submit the payrolls to the Recipient or
> > > Subrecipient (as applicable), applicant, sponsor, or owner, as the case
> > > may be, for transmission to the Department of Energy. The payrolls
> > > submitted shall set out accurately and completely all of the information
> > > required to be maintained under 29 CFR 5.5(a)(3)(i), except that full
> > > social security numbers and home addresses shall not be included on weekly
> > > transmittals. Instead the payrolls shall only need to include an
> > > individually identifying number for each employee (e.g., the last four
> > > digits of the employee's social security number). The required weekly
> > > payroll information may be submitted in any form desired. Optional Form
> > > WH-347 is available for this purpose from the Wage and Hour Division Web
> > > site at http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor
> > > site. The prime Contractor is responsible for the submission of copies of
> > > payrolls by all subcontractors. Contractors and subcontractors shall
> > > maintain the full social security number and current address of each
> > > covered worker, and shall provide them upon request to the Department of
> > > Energy if the agency is a party to the Contract, but if the agency is not
> > > such a party, the Contractor will submit them to the Recipient or
> > > Subrecipient (as applicable), applicant, sponsor, or owner, as the case
> > > may be, for transmission to the Department of Energy, the Contractor, or
> > > the Wage and Hour Division of the Department of Labor for purposes of an
> > > investigation or audit of compliance with prevailing wage requirements. It
> > > is not a violation of this section for a prime contractor to require a
> > > subcontractor to provide addresses and social security numbers to the
> > > prime contractor for its own records, without weekly submission to the
> > > sponsoring government agency (or the Recipient or Subrecipient (as
> > > applicable), applicant, sponsor, or owner).



> > > > (B) Each payroll submitted shall be accompanied by a "Statement of
> > > > Compliance," signed by the Contractor or subcontractor or his or her
> > > > agent who pays or supervises the payment of the persons employed under
> > > > the Contract and shall certify the following:



> > > > > > (1) That the payroll for the payroll period contains the information
> > > > > > required to be provided under § 5.5 (a)(3)(ii) of Regulations, 29
> > > > > > CFR part 5, the appropriate information is being maintained under §
> > > > > > 5.5 (a)(3)(i) of Regulations, 29 CFR part 5, and that such
> > > > > > information is correct and complete;



> > > > > > (2) That each laborer or mechanic (including each helper,
> > > > > > apprentice, and trainee) employed on the Contract during the payroll
> > > > > > period has been paid the full weekly wages earned, without rebate,
> > > > > > either directly or indirectly, and that no deductions have been made
> > > > > > either directly or indirectly from the full wages earned, other than
> > > > > > permissible deductions as set forth in Regulations, 29 CFR part 3;



> > > > > > (3) That each laborer or mechanic has been paid not less than the
> > > > > > applicable wage rates and fringe benefits or cash equivalents for
> > > > > > the classification of work performed, as specified in the applicable
> > > > > > wage determination incorporated into the Contract.



> > > > > (C) The weekly submission of a properly executed certification set
> > > > > forth on the reverse side of Optional Form WH-347 shall satisfy the
> > > > > requirement for submission of the "Statement of Compliance" required
> > > > > by paragraph (a)(3)(ii)(B) of this section.



> > > > > (D) The falsification of any of the above certifications may subject
> > > > > the Contractor or subcontractor to civil or criminal prosecution under
> > > > > section 1001 of title 18 and section 3729 of title 31 of the United
> > > > > States Code.



> > > > (iii) The Contractor or subcontractor shall make the records required
> > > > under paragraph (a)(3)(i) of this section available for inspection,
> > > > copying, or transcription by authorized representatives of the
> > > > Department of Energy or the Department of Labor, and shall permit such
> > > > representatives to interview employees during working hours on the job.
> > > > If the Contractor or subcontractor fails to submit the required records
> > > > or to make them available, the Federal agency may, after written notice
> > > > to the Contractor, sponsor, applicant, or owner, take such action as may
> > > > be necessary to cause the suspension of any further payment, advance, or
> > > > guarantee of funds. Furthermore, failure to submit the required records
> > > > upon request or to make such records available may be grounds for
> > > > debarment action pursuant to 29 CFR 5.12.



> > (4) Apprentices and trainees--



> > > > (i) Apprentices. Apprentices will be permitted to work at less than the
> > > > predetermined rate for the work they performed when they are employed
> > > > pursuant to and individually registered in a bona fide apprenticeship
> > > > program registered with the U.S. Department of Labor, Employment and
> > > > Training Administration, Office of Apprenticeship Training, Employer and
> > > > Labor Services, or with a State Apprenticeship Agency recognized by the
> > > > Office, or if a person is employed in his or her first 90 days of
> > > > probationary employment as an apprentice in such an apprenticeship
> > > > program, who is not individually registered in the program, but who has
> > > > been certified by the Office of Apprenticeship Training, Employer and
> > > > Labor Services or a State Apprenticeship Agency (where appropriate) to
> > > > be eligible for probationary employment as an apprentice. The allowable
> > > > ratio of apprentices to journeymen on the job site in any craft
> > > > classification shall not be greater than the ratio permitted to the
> > > > Contractor as to the entire work force under the registered program. Any
> > > > worker listed on a payroll at an apprentice wage rate, who is not
> > > > registered or otherwise employed as stated above, shall be paid not less
> > > > than the applicable wage rate on the wage determination for the
> > > > classification of work actually performed. In addition, any apprentice
> > > > performing work on the job site in excess of the ratio permitted under
> > > > the registered program shall be paid not less than the applicable wage
> > > > rate on the wage determination for the work actually performed. Where a
> > > > Contractor is performing construction on a project in a locality other
> > > > than that in which its program is registered, the ratios and wage rates
> > > > (expressed in percentages of the journeyman's hourly rate) specified in
> > > > the Contractor's or subcontractor's registered program shall be
> > > > observed. Every apprentice must be paid at not less than the rate
> > > > specified in the registered program for the apprentice's level of
> > > > progress, expressed as a percentage of the journeymen hourly rate
> > > > specified in the applicable wage determination. Apprentices shall be
> > > > paid fringe benefits in accordance with the provisions of the
> > > > apprenticeship program. If the apprenticeship program does not specify
> > > > fringe benefits, apprentices must be paid the full amount of fringe
> > > > benefits listed on the wage determination for the applicable
> > > > classification. If the Administrator determines that a different
> > > > practice prevails for the applicable apprentice classification, fringes
> > > > shall be paid in accordance with that determination. In the event the
> > > > Office of Apprenticeship Training, Employer and Labor Services, or a
> > > > State Apprenticeship Agency recognized by the Office, withdraws approval
> > > > of an apprenticeship program, the Contractor will no longer be permitted
> > > > to utilize apprentices at less than the applicable predetermined rate
> > > > for the work performed until an acceptable program is approved.



> > > > (ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be
> > > > permitted to work at less than the predetermined rate for the work
> > > > performed unless they are employed pursuant to and individually
> > > > registered in a program which has received prior approval, evidenced by
> > > > formal certification by the U.S. Department of Labor, Employment and
> > > > Training Administration. The ratio of trainees to journeymen on the job
> > > > site shall not be greater than permitted under the plan approved by the
> > > > Employment and Training Administration. Every trainee must be paid at
> > > > not less than the rate specified in the approved program for the
> > > > trainee's level of progress, expressed as a percentage of the journeyman
> > > > hourly rate specified in the applicable wage determination. Trainees
> > > > shall be paid fringe benefits in accordance with the provisions of the
> > > > trainee program. If the trainee program does not mention fringe
> > > > benefits, trainees shall be paid the full amount of fringe benefits
> > > > listed on the wage determination unless the Administrator of the Wage
> > > > and Hour Division determines that there is an apprenticeship program
> > > > associated with the corresponding journeyman wage rate on the wage
> > > > determination which provides for less than full fringe benefits for
> > > > apprentices. Any employee listed on the payroll at a trainee rate who is
> > > > not registered and participating in a training plan approved by the
> > > > Employment and Training Administration shall be paid not less than the
> > > > applicable wage rate on the wage determination for the classification of
> > > > work actually performed. In addition, any trainee performing work on the
> > > > job site in excess of the ratio permitted under the registered program
> > > > shall be paid not less than the applicable wage rate on the wage
> > > > determination for the work actually performed. In the event the
> > > > Employment and Training Administration withdraws approval of a training
> > > > program, the Contractor will no longer be permitted to utilize trainees
> > > > at less than the applicable predetermined rate for the work performed
> > > > until an acceptable program is approved.



> > > > (iii) Equal employment opportunity. The utilization of apprentices,
> > > > trainees and journeymen under this part shall be in conformity with the
> > > > equal employment opportunity requirements of Executive Order 11246, as
> > > > amended and 29 CFR part 30.



> > (5) Compliance with Copeland Act requirements. The Contractor shall comply
> > with the requirements of 29 CFR part 3, which are incorporated by reference
> > in this Contract.



> > (6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient's
> > and Subrecipient's contractors and subcontractor shall insert in any
> > Contracts the clauses contained herein in(a)(1) through (10) and such other
> > clauses as the Department of Energy may by appropriate instructions require,
> > and also a clause requiring the subcontractors to include these clauses in
> > any lower tier subcontracts. The Recipient shall be responsible for the
> > compliance by any subcontractor or lower tier subcontractor with all of the
> > paragraphs in this clause.



> > (7) Contract termination: debarment. A breach of the Contract clauses in 29
> > CFR 5.5 may be grounds for termination of the Contract, and for debarment as
> > a contractor and a subcontractor as provided in 29 CFR 5.12.



> > (8) Compliance with Davis-Bacon and Related Act requirements. All rulings
> > and interpretations of the Davis-Bacon and Related Acts contained in 29 CFR
> > parts 1, 3, and 5 are herein incorporated by reference in this Contract.



> > (9) Disputes concerning labor standards. Disputes arising out of the labor
> > standards provisions of this Contract shall not be subject to the general
> > disputes clause of this Contract. Such disputes shall be resolved in
> > accordance with the procedures of the Department of Labor set forth in 29
> > CFR parts 5, 6, and 7. Disputes within the meaning of this clause include
> > disputes between the Recipient, Subrecipient, the Contractor (or any of its
> > subcontractors) and the contracting agency, the U.S. Department of Labor, or
> > the employees or their representatives.



> > (10) Certification of eligibility.



> > > > (i) By entering into this Contract, the Contractor certifies that
> > > > neither it (nor he or she) nor any person or firm who has an interest in
> > > > the Contractor's firm is a person or firm ineligible to be awarded
> > > > Government contracts by virtue of section 3(a) of the Davis-Bacon Act or
> > > > 29 CFR 5.12(a)(1).



> > > > (ii) No part of this Contract shall be subcontracted to any person or
> > > > firm ineligible for award of a Government contract by virtue of section
> > > > 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).



> > > > (iii) The penalty for making false statements is prescribed in the U.S.
> > > > Criminal Code, 18 U.S.C. 1001.
> 
> (b) Contract Work Hours and Safety Standards Act. As used in this paragraph,
> the terms laborers and mechanics include watchmen and guards.



> > (1) Overtime requirements. No Contractor or subcontractor contracting for
> > any part of the Contract work which may require or involve the employment of
> > laborers or mechanics shall require or permit any such laborer or mechanic
> > in any workweek in which he or she is employed on such work to work in
> > excess of forty hours in such workweek unless such laborer or mechanic
> > receives compensation at a rate not less than one and one-half times the
> > basic rate of pay for all hours worked in excess of forty hours in such
> > workweek.



> > (2) Violation; liability for unpaid wages; liquidated damages. In the event
> > of any violation of the clause set forth in paragraph (b)(1) of this section
> > the Contractor and any subcontractor responsible therefore shall be liable
> > for the unpaid wages. In addition, such Contractor and subcontractor shall
> > be liable to the United States (in the case of work done under contract for
> > the District of Columbia or a territory, to such District or to such
> > territory), for liquidated damages. Such liquidated damages shall be
> > computed with respect to each individual laborer or mechanic, including
> > watchmen and guards, employed in violation of the clause set forth in
> > paragraph (b)(1) of this section, in the sum of $10 for each calendar day on
> > which such individual was required or permitted to work in excess of the
> > standard workweek of forty hours without payment of the overtime wages
> > required by the clause set forth in paragraph (b)(1) of this section.



> > (3) Withholding for unpaid wages and liquidated damages. The Department of
> > Energy or the Recipient or Subrecipient shall upon its own action or upon
> > written request of an authorized representative of the Department of Labor
> > withhold or cause to be withheld, from any moneys payable on account of work
> > performed by the Contractor or subcontractor under any such contract or any
> > other Federal contract with the same prime Contractor, or any other
> > federally-assisted contract subject to the Contract Work Hours and Safety
> > Standards Act, which is held by the same prime contractor, such sums as may
> > be determined to be necessary to satisfy any liabilities of such Contractor
> > or subcontractor for unpaid wages and liquidated damages as provided in the
> > clause set forth in paragraph (b)(2) of this section.



> > (4) Contracts and Subcontracts. The Recipient, Subrecipient, and Recipient's
> > and Subrecipient's contractor or subcontractor shall insert in any
> > Contracts, the clauses set forth in paragraph (b)(1) through (4) of this
> > section and also a clause requiring the subcontractors to include these
> > clauses in any lower tier subcontracts. The Recipient shall be responsible
> > for compliance by any subcontractor or lower tier subcontractor with the
> > clauses set forth in paragraphs (b)(1) through (4) of this section.



> > (5) The Contractor or subcontractor shall maintain payrolls and basic
> > payroll records during the course of the work and shall preserve them for a
> > period of three years from the completion of the Contract for all laborers
> > and mechanics, including guards and watchmen, working on the Contract. Such
> > records shall contain the name and address of each such employee, social
> > security number, correct classifications, hourly rates of wages paid, daily
> > and weekly number of hours worked, deductions made, and actual wages paid.
> > The records to be maintained under this paragraph shall be made available by
> > the Contractor or subcontractor for inspection, copying, or transcription by
> > authorized representatives of the Department of Energy and the Department of
> > Labor, and the Contractor or subcontractor will permit such representatives
> > to interview employees during working hours on the job.
> > 
> >  

RECIPIENT FUNCTIONS

toc

> (1) On behalf of the Department of Energy (DOE), Recipient shall perform the
> following functions:
> 
> (a) Obtain, maintain, and monitor all DBA certified payroll records submitted
> by the Subrecipients and Contractors at any tier under this Award;
> 
> (b) Review all DBA certified payroll records for compliance with DBA
> requirements, including applicable DOL wage determinations;
> 
> (c) Notify DOE of any non-compliance with DBA requirements by Subrecipients or
> Contractors at any tier, including any non-compliances identified as the
> result of reviews performed pursuant to paragraph (b) above;
> 
> (d) Address any Subrecipient and any Contractor DBA non-compliance issues; if
> DBA non-compliance issues cannot be resolved in a timely manner, forward
> complaints, summary of investigations and all relevant information to DOE;
> 
> (e) Provide DOE with detailed information regarding the resolution of any DBA
> non-compliance issues;
> 
> (f) Perform services in support of DOE investigations of complaints filed
> regarding noncompliance by Subrecipients and Contractors with DBA
> requirements;
> 
> (g) Perform audit services as necessary to ensure compliance by Subrecipients
> and Contractors with DBA requirements and as requested by the Contracting
> Officer; and
> 
> (h) Provide copies of all records upon request by DOE or DOL in a timely
> manner.
> 
> (2) All records maintained on behalf of the DOE in accordance with paragraph
> (1) above are federal government (DOE) owned records. DOE or an authorized
> representative shall be granted access to the records at all times.
> 
> (3) In the event of, and in response to any Freedom of Information Act, 5
> U.S.C. 552, requests submitted to DOE, Recipient shall provide such records to
> DOE within 5 business days of receipt of a request from DOE.

FINAL INCURRED COST AUDIT

toc



> In accordance with 10 CFR 600, DOE reserves the right to initiate a final
> incurred cost audit on this award. If the audit has not been performed or
> completed prior to the closeout of the award, DOE retains the right to recover
> an appropriate amount after fully considering the recommendations on
> disallowed costs resulting from the final audit.

 

 

 

 

 